Exhibit 10.12
MASTER SERVICES AGREEMENT — FINAL EXECUTION VERSION



Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Double asterisks denote omissions.
MASTER SERVICES AGREEMENT
between
ASTRAZENECA PHARMACEUTICALS LP
and
EMERGENT MANUFACTURING OPERATIONS BALTIMORE, LLC
DATE: July 24, 2020








--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
PART A: GENERAL TERMS
3
1.    Agreement and Product Schedules
3
2.    Affiliates
8
3.    Service Provider Obligations
9
4.    Intellectual Property
10
5.    Delivery
11
6.    Non-Conformance
11
7.    Product Recall
13
8.    Representations and Warranties
13
9.    Payment
15
10.    Taxes
16
11.    Confidentiality and Use of Name
17
12.    Indemnity
19
13.    Insurance
22
14.    Term and Termination
22
15.    Assignment, Transfer and Subcontracting
23
16.    Notices
24
17.    Regulatory Matters
25
18.    General
25
PART B: WAYS OF WORKING
30
19.    AstraZeneca Expectations
30
20.    Product Security
31
21.    Health, Safety and Environment
32
22.    FFDCA Requirements
32
23.    Records and Inspections. Monitoring and Right to Audit.
33
24.    Change Procedure
34
PART C: DEFINITIONS
34
PART D1: ASTRAZENECA FLOWDOWN TERMS
42
PART D2: SERVICE PROVIDER FLOWDOWN TERMS
43
PART E: USE OF [**] CELL LINE
44





Page | 1




--------------------------------------------------------------------------------



MASTER SERVICES AGREEMENT
This Master Services Agreement (this “Agreement”) is entered into as of July 24,
2020 (the “Effective Date”) by and between:
(1) ASTRAZENECA PHARMACEUTICALS LP, a Delaware limited partnership with offices
at 1800 Concord Pike, Wilmington, Delaware 19803, USA (“AstraZeneca”); and
(2) EMERGENT MANUFACTURING OPERATIONS BALTIMORE, LLC, a Delaware limited
liability company, with an office at 5901 East Lombard Street, Baltimore,
Maryland, 21224 (“Service Provider”).
Background
(A) AstraZeneca intends to research, develop, manufacture and commercialize its
vaccine product candidate known as ChAdOx1 nCOV-19 (AZD1222) (the “Product”).
(B) AstraZeneca and Service Provider are parties to that certain Master Services
Agreement, dated June 10, 2020 (the “Short Form Agreement”) and adjoining Work
Order #5997-01 (“Work Order #5997-01”), pursuant to which Service Provider is
currently providing AstraZeneca technology transfer, scale-up, process
performance qualification, and capacity commitment services in respect of
manufacturing Product bulk drug substance by Service Provider.
(D) The Short Form Agreement contemplated that AstraZeneca and Service Provider
would use commercially reasonable efforts to agree a more detailed master
services agreement setting forth certain additional services and activities to
be performed by Service Provider.
(E) AstraZeneca and Service Provider now wish to enter into this Agreement, with
the effect that the Short Form Agreement shall be superseded and replaced in its
entirety in respect of ongoing activities as of the Effective Date; provided
that Work Order #5997-01 shall remain in full force and effect and be
incorporated in its entirety, and made a part of, this Agreement as a Product
Schedule, with all references to Product Schedule or Development Product
Schedule in this Agreement applying to Work Order #5997-01.
Integral Agreement
This Agreement is comprised of (i) Part A (General Terms), (ii) Part B (Ways of
Working), (iii) Part C (Definitions), (iv) Part D (Flowdown Terms) and Part E
([**] License Requirements), each of which is an integral part of this Agreement
and which, taken together, and subject to the provisions of Clause 18.7, form
the entirety of this Agreement.


Page | 1




--------------------------------------------------------------------------------



Execution
This Agreement is executed as of the Effective Date by the authorized
representatives of the Parties.


SIGNED for and on behalf of


AstraZeneca Pharmaceuticals LP




By:    /s/ Jarrett Palmer


Name:    Jarrett Palmer


Title:    Operations – BES Director


SIGNED for and on behalf of


Emergent Manufacturing Operations Baltimore, LLC


By:    /s/ Syed T Husain


Name:    Syed T Husain


Title:    SVP & CDMO BU Head







Page | 2




--------------------------------------------------------------------------------



Agreement
The Parties, intending to be legally bound, agree as follows:
PART A: GENERAL TERMS
1.Agreement and Product Schedules
1.1. Agreement. This Agreement sets out the terms on which Service Provider
agrees to perform certain activities related to the manufacture of the Product,
and under which AstraZeneca agrees to engage Service Provider to perform such
services pursuant to the applicable Product Schedules.
1.2 Product Schedules.
1.2.1 AstraZeneca and Service Provider may enter into:
(a) Development Product Schedules for the development activities and services in
relation to the Product;
(b) Manufacturing Product Schedules for the manufacture of commercial Batches of
the Product;
(c)Tech Transfer Product Schedules pursuant to which Service Provider would
provide technology transfer services as described in Clause 1.4.3
1.2.2 Each Product Schedule, once signed, shall be incorporated into, and form a
part of this Agreement. Notwithstanding any other provisions, in case of any
conflict between a Product Schedule and this Agreement, the Product Schedule
shall prevail, provided that the QAA shall prevail for all matters concerning
quality.
1.2.3 As of the Effective Date, Work Order #5997-01 is hereby incorporated in
its entirety, and made a part of, this Agreement as a Product Schedule, with all
references to Product Schedule or Development Product Schedule in this Agreement
applying to Work Order #5997-01.
1.2.4 The Parties intend to enter into their first Manufacturing Product
Schedule effective as of the Effective Date (“Product Schedule #5997-02”) for
the manufacturing of the number of commercial Batches of Product as set forth in
Product Schedule #5997-02, on the terms set forth herein and in Product Schedule
#5997-02.
1.3 Capacity Reservation.
1.3.1 The Parties acknowledge that AstraZeneca reserved the Initial Period
Capacities of Service Provider for AstraZeneca pursuant to Section 1.3(a) of the
Short Form Agreement. Service Provider hereby acknowledges its obligation to
reserve the capacity to manufacture up to the number of Batches of the Product
specified on Work
Page | 3



--------------------------------------------------------------------------------



Order #5997-01 constituting the Initial Period Capacities in exchange for
payment of the AZ Initial Capacity Commitment Fee as set forth in Work Order
#5997-01. Pursuant to Product Schedule #5997-02, AstraZeneca is purchasing and
Service Provider is agreeing to manufacture, the initial Batches of Product drug
substance (the “Initial Batches”), the capacity for which was reserved by the
Initial Period Capacities, and in respect of [**] for which the credit of the AZ
Initial Capacity Commitment Fee is applied. For clarity, the Initial Batches are
comprised of [**] of Service Provider’s Bayview facility and [**] of Service
Provider’s Bayview facility.
1.3.2 Pursuant to Product Schedule #5997-02, in addition to the Initial Batches,
AstraZeneca is purchasing and Service Provider is agreeing to manufacture, (a)
[**] of Service Provider’s Bayview facility and [**] of Service Provider’s
Bayview facility (collectively, the “Additional Batches”). The fees and costs
for the Additional Batches are set forth on Product Schedule #5997-02 and will
be payable by AstraZeneca in accordance with the terms of this Agreement and
Product Schedule #5997-02.
1.3.3 Furthermore, AstraZeneca, may, subject to the approval of the United
States Government, and otherwise at its sole option, and in accordance with the
terms set forth in Product Schedule #5997-02, elect to purchase, and upon such
election, Service Provider agrees to manufacture, [**] of Service Provider’s
Bayview facility (which Batches, the “Extended Batches”, shall be in addition to
the Initial Batches and the Additional Batches), by delivering written notice to
Service Provider (the “Batch Exercise Notice”) on or before [**] (the “Option
Deadline”). Notwithstanding the foregoing, the Parties acknowledge and agree
that: (i) the United States Government may require or direct Service Provider to
offer or use the capacity for the Extended Batches to or for third party(ies) at
any time, including prior to the Option Deadline; and (ii) if the United States
Government does not consent (or indicates to AstraZeneca or Service Provider it
will not provide such consent) or AstraZeneca does not deliver the Batch
Exercise Notice by the Option Deadline, Service Provider may offer and/or use
the capacity for the Extended Batches to or for other customers of Service
Provider or use such capacity for its own products at no additional cost to
AstraZeneca and at no penalty to Service Provider. Pursuant to the Task Order,
the United States Government has agreed to pay Service Provider the price to
reserve the capacity for the Extended Batches.
1.3.4 The AZ Initial Capacity Commitment Fee is non-refundable, but fully
creditable against the Service fees (but not the pass-through costs or other
out-of-pocket costs or expenses), on a per-Batch of Product basis, as
specifically allocated to the AZ Initial Period Capacity and as set forth in
Product Schedule #5997-02. Capacity commitment fees indicated to be funded by
the United States Government (in this Master Services Agreement and/or in a
Product Schedule) (“BARDA Capacity Commitment Fees”) are also fully creditable,
solely upon the consent (and then only to the extent of the consent) of the
United States Government, and the Service fees set forth in Product Schedule
#5997-02 assume such United States Government consent and are net of such credit
(i.e. have already been reduced to account for the credit) on a per-Batch of
Product basis. For clarity, it is the intent of AstraZeneca and Service Provider
that (i) subject to
Page | 4



--------------------------------------------------------------------------------



the terms of this Clause 1.3.4 and payments due upon termination in accordance
with Clause 14.7, the entire amount of the AZ Initial Capacity Commitment Fee
and any BARDA Capacity Commitment Fees on a Product Schedule are intended as
upfront amounts and, with respect to such BARDA Capacity Commitment Fees,
subject to the consent of the United States Government to be credited against
future Service fees payable by AstraZeneca, and (ii) notwithstanding the
foregoing, Service Provider may be required to credit some or all of the BARDA
Capacity Commitment Fees to the US Government, and nothing in this Clause 1.3.4
(or a Product Schedule) shall require Service Provider to credit to AstraZeneca
any amount of such BARDA Capacity Commitment Fees that Service Provider is
required to credit to the United States Government. The mechanics by which the
BARDA Capacity Commitment Fees are creditable against Service fees pursuant to
this Clause 1.3.4 will be set forth in the applicable Product Schedule.
1.4 Technology Transfer.
1.4.1 Service Provider acknowledges that pursuant to the Short Form Agreement
and Work Order #5997-01, AstraZeneca is transferring certain AstraZeneca
Background Technology and technologies of AstraZeneca to Service Provider to
enable Service Provider to commence specific activities in connection with the
development and/or manufacture of the Product, including the Services (as
defined in the Short Form Agreement) thereunder.
1.4.2 During the Term, AstraZeneca shall undertake such additional technical
transfer services as are necessary and agreed with respect to a Product Schedule
to enable Service Provider to provide the Services contemplated by such Product
Schedule.
1.4.3 The Parties agree that AstraZeneca may, during the term of this Agreement
or upon termination or expiration of this Agreement, designate and qualify a
Third Party to manufacture bulk drug substance Product. In connection therewith,
Service Provider shall provide the assistance and support described in this
Clause 1.4 for a period not to exceed [**]. If AstraZeneca, using commercially
reasonable efforts, is unable to qualify a Third Party without participation by
Service Provider, Service Provider shall provide AstraZeneca reasonable
assistance and support (including providing AstraZeneca Background Technology in
Service Provider’s possession and technical assistance and cooperation by
employees of Service Provider) as necessary to assist in qualifying such Third
Party as set forth in a Tech Transfer Product Schedule executed by both Parties
which shall provide for the scope of services and fees and expenses to be paid
to Service Provider by AstraZeneca for such consultation and assistance.
AstraZeneca shall pay Service Provider for all fees charged and expenses
incurred in providing such services, which fees and expenses shall be documented
in such Tech Transfer Product Schedule.
1.5 Grant Funding and Sublicense Requirements.
1.5.1 The Parties acknowledge and agree that this Agreement will be considered
to be a US Government subcontract pursuant to AstraZeneca OTA (Other
Transactional Agreement) with the U.S. Department of Health and Human Services
(“HHS”), Contract
Page | 5



--------------------------------------------------------------------------------



# (provided upon the OTA execution), and Service Provider further understands
that its performance of services under this Agreement will be subject to certain
additional government requirements. These requirements will be outlined in
AstraZeneca OTA with US Government, upon its execution. To the extent applicable
to Service Provider’s activities under this Agreement, the Service Provider
agrees to comply with relevant US Government terms and conditions, as documented
in an amendment to this Agreement adding such terms and conditions to Part D1 of
this Agreement (the “AstraZeneca Flowdown Terms”).
1.5.2 The Parties acknowledge and agree that, in the event this Agreement is
considered to be a United States Government subcontract pursuant to the Task
Order, this Agreement will be considered to be a United States Government
subcontract pursuant to the Task Order and AstraZeneca further understands that
its performance under this Agreement may be subject to certain additional
government requirements. To the extent applicable to AstraZeneca’s activities
under this Agreement, AstraZeneca agrees to comply with relevant United States
Government terms and conditions, as documented in an amendment to this Agreement
adding such terms and conditions to Part D2 of this Agreement as notified to it
by Service Provider as set forth in Part D2 of this Agreement (the “Service
Provider Flowdown Terms”).
1.5.3 While not known with any particularity at this time, it is understood by
the Parties that in addition to Clauses 1.5.1 and 1.5.2, certain government
agencies may require, in connection with funding requirements in support of a
Product Schedule, that AstraZeneca and/or Service Provider comply with
applicable and additional contractual provisions (the “Additional Flowdown
Terms”). In such event, the Parties agree during the Term of this Agreement to
consider in good faith and not unreasonably refuse to enter into an amendment to
this Agreement to include any mutually agreed upon Additional Flowdown Terms. If
the Parties do not, after such good faith consideration, enter into an amendment
to this Agreement to include any mutually agreed upon Additional Flowdown Terms,
the matter shall be escalated for consideration to a senior management member of
each Party.
1.5.4 Service Provider acknowledges that any use of [**] cell line (“[**]
Cells”) in the course of performing its obligations under the Agreement is
subject to the additional conditions set forth in Part E of this Agreement
(“[**] Cell Licence Requirements”). To the extent applicable to Service
Provider’s activities under this Agreement, the Service Provider agrees to
comply with the [**] Cell Licence Requirements. In the event of a conflict
between the [**] Cell Licence Requirements and the terms of this Agreement, the
[**] Cell Licence Requirements will control.
1.6 QAA. Within [**] of execution of this Agreement, and in any event, prior to
the release of any Product by Service Provider pursuant to this Agreement or any
Product Schedule, the Parties will enter into a QAA setting forth, as
appropriate, quality assurance provisions, the respective roles and allocation
of responsibility of the Parties with respect
Page | 6



--------------------------------------------------------------------------------



to the applicable processes and standards and procedures for handling deviations
and related matters.
1.7 AstraZeneca Materials. AstraZeneca shall deliver to Service Provider the
items specifically set forth in the Product Schedule as being provided by
AstraZeneca to Service Provider, together with any other tangible items,
information or documentation in AstraZeneca’s possession which is necessary to
assist Service Provider in connection with the Services, including but not
limited to any active pharmaceutical ingredient, master cell bank, plasma,
component or raw materials (collectively, the “AstraZeneca Materials”). Unless
otherwise stated in a Product Schedule, AstraZeneca shall deliver to Service
Provider the AstraZeneca Materials free of charge in a timely manner and in
sufficient quantities to perform the Services. AstraZeneca shall at all times
retain legal title and risk of loss to the AstraZeneca Materials. AstraZeneca is
responsible for ensuring any components and materials that are necessary or used
by Service Provider to perform the Services, including but not limited to the
AstraZeneca Materials, are suitable and of appropriate quality for the Product,
regardless of whether such components or materials are supplied to Service
Provider directly by the applicable material manufacturer or by AstraZeneca. The
Product Schedule and the Quality Agreement set forth any testing to be performed
by Service Provider on such components and materials. Subject to such testing
obligations, Service Provider shall not be liable for any defect in AstraZeneca
Materials or any defect in any other components or materials existing as of the
date of delivery to Service Provider (“AstraZeneca Defective Materials”).
1.8 Delays. The Parties acknowledge that portions of the work to be performed
are experimental in nature and may not have been fully validated within
generally accepted standards of the pharmaceutical industry. To the extent
assumptions or information change, or there are unexpected results or events or
delays, including but not limited to delays in receipt of materials or
information from AstraZeneca, timelines may be impacted. If Service Provider
anticipates any delay in the timelines specified in any Product Schedule,
whether beyond the reasonable control of either Party, due to a Force Majeure,
or otherwise (a “Delay”), or Service Provider becomes aware of any actually
occurring Delay, it shall promptly notify AstraZeneca in writing. If AstraZeneca
anticipates any Delay or becomes aware of any actually occurring Delay,
AstraZeneca will promptly notify Service Provider in writing. Unless Service
Provider is reasonably able to eliminate an anticipated Delay such that the
deliverables under any applicable Product Schedule will be delivered in
accordance with the estimated schedule set forth on such Product Schedule, the
Parties shall promptly convene to discuss steps that can be taken to mitigate
such Delay and agree upon revised timeline(s).
1.9 Development Under Work Order #5997-01. Notwithstanding Clause 8.1.2,
AstraZeneca acknowledges that certain portions of the Services to be performed
under Work Order #5997-01 are experimental in nature and/or may not have been
fully validated within general accepted standards of the pharmaceutical
industry, including without limitation any non-cGMP Batches. Service Provider
shall not be considered to be in breach of its obligations under this Agreement
or otherwise held responsible for not
Page | 7



--------------------------------------------------------------------------------



reaching the desired outcome as set forth in Work Order #5997-01 for such
non-cGMP Services under Work Order #5997-01 and AstraZeneca shall be responsible
for all fees and costs associated with such Services, except to the extent such
failure was caused by Service Provider’s gross negligence or willful misconduct.
If it is determined that failure to reach the desired outcome for the non-cGMP
activities as set forth in Work Order #5997-01 was caused by Service Provider’s
gross negligence or willful misconduct, then Service Provider shall, at
AstraZeneca’s request and option, as AstraZeneca’s sole and exclusive remedy
(subject to Clause 12.5.5) and as soon as it is commercially practical to do so
following receipt of any required materials at Service Provider’s sole cost and
expense (excluding, subject to Clause 12.5.1, costs or expenses for
AstraZeneca’s Materials but including shipping and transport costs), either (i)
re-perform such Services; or (ii) provide AstraZeneca a credit for the amounts
paid by AstraZeneca to Service Provider for such Services. AstraZeneca is solely
responsible for determining suitability of product for use in humans and final
release of product for use in humans.
1.10 PPQ Batches. If it is determined that a process performance qualification
(“PPQ”) Batch does not meet the Product specifications set forth in the master
batch record (“Specifications”) as a result of Service Provider’s failure to
follow cGMP, then Service Provider shall, at AstraZeneca’s request and option,
and as AstraZeneca’s sole and exclusive remedy (subject to Clause 12.5.5), and
as soon as it is commercially practical to do so following receipt of any
required materials at Service Provider’s sole cost and expense (excluding,
subject to Clause 12.5.1, costs or expenses for AstraZeneca’s Materials
including shipping and transport costs), either (i) re-perform such PPQ Batch;
or (ii) provide AstraZeneca a credit for the amounts paid by AstraZeneca to
Service Provider for such PPQ Batch. If a PPQ Batch fails to meet Specifications
for any cause other than Service Provider’s gross negligence, willful misconduct
or failure to follow cGMP, then Service Provider shall have no liability to
AstraZeneca with respect to such Batch and AstraZeneca shall pay Service
Provider for such Batch.
1.11 Non-Exclusive. The engagement of the Service Provider by AstraZeneca for
Product related manufacturing services shall be on a non-exclusive basis.
AstraZeneca shall at all times have the right, at its sole discretion, to engage
suppliers and other service providers in relation to the Product. The Parties
further acknowledge and agree that Service Provider and/or its Affiliates may
develop and manufacture products competitive to the Products. Except for the
intellectual property provisions, obligations of confidentiality and non-use and
capacity reservation requirements set forth in this Agreement, nothing herein
restricts Service Provider and/or its Affiliates from developing, manufacturing,
supplying or in any other manner exploiting any and all such competitive
products.
1.12 Duration. AstraZeneca and Service Provider may enter into Product Schedules
at any time during the Term.
2.Affiliates
2.1 Affiliates. Affiliates of the Parties may enter into:
Page | 8



--------------------------------------------------------------------------------



2.1.1 Development Product Schedules for the development activities in relation
to the Product;
2.1.2 Manufacturing Product Schedules for the manufacture of commercial Batches
of the Product;


2.1.3 Tech Transfer Product Schedules for technology transfer services as
described in Clause (any Product Schedule described in Clauses 2.1.1, 2.1.2 or
2.1.3 an “Affiliate Product Schedule”).


Each Affiliate Product Schedule, once signed, shall be incorporated into, and
form a part of this Agreement. For so long as any Affiliate Product Schedule
remains in force, each Affiliate of a Party that has entered into such Affiliate
Product Schedule shall be deemed to be bound by the terms of this Agreement. For
the avoidance of doubt, no Affiliate of a Party shall be bound by the terms of
this Agreement unless such Affiliate has entered into an Affiliate Product
Schedule.


3.Service Provider Obligations
3.1 Service Provider’s Performance. Service Provider shall perform the specific
services and activities set forth in each Product Schedule (“Services”), in
accordance with all of the terms of this Agreement and the applicable:
3.1.1 Purchase Order; provided such Purchase Order is consistent with, does not
modify or add to the terms (including with respect to aggregate quantities of
Product and estimated timelines) of this Agreement or Product Schedule;
3.1.2 QAA; and
3.1.3 Product Schedule.
3.2 Changes. Any amendments or modifications to the scope of Services or pricing
shall be set forth in writing in a Change Order mutually agreed upon and signed
by both Parties. Furthermore, any change or modification to the manufacturing
process or Specifications for Product will be made only in accordance with the
change control provisions of the QAA. The Change Order shall detail the
requested changes to the Services, responsibility, duty, cost, estimated
timelines or other relevant matters to be modified and shall only become
effective when executed by both Parties. Both Parties agree to act in good faith
and promptly when considering a Change Order request proposed by the other
Party. Notwithstanding the foregoing, each Party shall respond to all Change
Order requests submitted by the other Party within [**] (or a longer period
agreed upon by the Parties in writing) of such other Party’s submission of a
written Change Order request to such Party. Unless otherwise agreed to by the
Parties, Service Provider will continue performing the Services as set forth in
the applicable Product Schedule to the extent reasonably practicable and will
not implement the Services as outlined in a Change Order request unless and
until such Change Order is signed by both
Page | 9



--------------------------------------------------------------------------------



Parties. All mutually executed Change Orders will be implemented as soon as
commercially practicable to do so. AstraZeneca shall be responsible for payment
of any price increase resulting from any such Change Order.
4.Intellectual Property
4.1 Background Technology of Service Provider. All Intellectual Property,
results, data, inventions and information (i) owned or otherwise controlled by
Service Provider on the effective date of the Short Form Agreement, or (ii)
developed by Service Provider independently of this Agreement or the Short Form
Agreement (collectively, “Service Provider Background Technology”) shall be and
remain the sole and exclusive property of Service Provider.
4.2 Background Technology of AstraZeneca. All Intellectual Property, results,
data, inventions and information (i) owned or otherwise controlled by
AstraZeneca on the effective date of the Short Form Agreement, or (ii) developed
by AstraZeneca independently of this Agreement or the Short Form Agreement
(collectively, “AstraZeneca Background Technology”) shall be and remain the sole
and exclusive property of AstraZeneca. AstraZeneca grants to Service Provider a
royalty-free, nonexclusive right for the Term (with no right to sub-license,
except to Service Provider’s Affiliates) to use AstraZeneca’s Background
Technology to the extent necessary and for the sole purpose of performing its
obligations under this Agreement.
4.3 Ownership of Foreground Technology:
4.3.1 All Intellectual Property and Improvements discovered or developed in the
performance of the Services (“Foreground Technology”), solely by or on behalf of
Service Provider or jointly with AstraZeneca, that relate to and are not
severable from: (i) the Product or (ii) any AstraZeneca Materials or AstraZeneca
Confidential Information, and which do not relate generally to developing,
formulating, manufacturing, filling, processing, packaging, analyzing or testing
pharmaceutical products generally, will (in the case of (i)-(ii) herein) be
solely owned by AstraZeneca (“AstraZeneca Foreground Technology”). As between
the Parties, Service Provider will own any and all Foreground Technology that is
not owned by AstraZeneca in the preceding sentence, including but not limited to
any improvements or modifications to Service Provider Background Technology
(“Service Provider Foreground Technology”). Service Provider hereby grants to
AstraZeneca a nonexclusive, perpetual, fully paid-up, royalty-free, worldwide,
sub-licensable license to use the Service Provider Foreground Technology, but
only to the extent necessary or useful for AstraZeneca or its Affiliates to
develop, manufacture, commercialize or otherwise exploit the Product
manufactured by Service Provider under this Agreement.
4.3.2 Service Provider will ensure that AstraZeneca acquires, to the extent
legally permissible, all rights, title and interest in and to any AstraZeneca
Foreground Technology generated by Service Provider employees or agents, and
hereby assigns to AstraZeneca all rights, title and interest in and to any and
all AstraZeneca Foreground Technology.
Page | 10



--------------------------------------------------------------------------------



AstraZeneca will ensure that Service Provider acquires, to the extent legally
permissible, all rights, title and interest in and to any Service Provider
Foreground Technology generated by AstraZeneca employees or agents, and hereby
assigns to Service Provider all rights, title and interest in and to any and all
Service Provider Foreground Technology. Each Party agrees that such technology
of each Party is commercially valuable to such Party and agrees not to disclose
such technology of the other Party to any other party without the other Party’s
prior written consent. AstraZeneca hereby grants to Service Provider a
royalty-free nonexclusive license to the AstraZeneca Background Technology
and/or the AstraZeneca Foreground Technology during the Term as useful or
necessary for Service Provider to provide the Services or Deliverables.
4.4 Know-How and Improvements:
4.4.1 If AstraZeneca provides AstraZeneca’s Know-How or other AstraZeneca
Information to Service Provider to enable it to manufacture and supply the
Product, Service Provider shall use any such AstraZeneca Know-How or other
AstraZeneca Information provided by AstraZeneca solely for the purpose of
performing its obligations under this Agreement.
4.4.2 Service Provider shall promptly disclose to AstraZeneca all Improvements
that Service Provider develops or discovers in the performance of this Agreement
relating to the Product.
4.5 Trademark. Except as is otherwise licensed under Clauses 4.2, 4.3 or 4.4,
neither Party shall acquire any rights or license on the other Party’s
trademarks, unless such other Party provides prior written consent.
5.Delivery
5.1 Time of Delivery: Within [**] after the Release Date, Service Provider shall
deliver the Product or cause the Product to be delivered as set forth in Section
6.3 below.
5.2 No Early Delivery: Service Provider shall not deliver Product before the
Release Date unless specifically authorized in writing by a representative of
each Party to deliver under quarantine.
5.3 Delivery: Any Product delivered by Service Provider to AstraZeneca hereunder
shall be delivered Ex Works Service Provider’s facility (INCOTERMS 2020). Title
to and risk of loss of Product delivered hereunder will transfer from Service
Provider to AstraZeneca when the Service Provider makes the Batch available for
pick up by AstraZeneca’s designated carrier, Ex Works Service Provider’s
facility. AstraZeneca is solely responsible for all shipping costs. For clarity,
Batches delivered hereunder will be deemed to be delivered on the date that all
requirements for release of such Batch that are within Service Provider’s
control are completed, even if Service Provider agrees to store the delivered
Product. Service Provider shall have no obligation to store any Batch of Product
at its facility for a period longer than [**] after its applicable Release Date,
except
Page | 11



--------------------------------------------------------------------------------



as agreed upon by Service Provider in writing, including in respect of the
mutually agreed storage fee.
6.Non-Conformance
6.1 Service Provider shall not be liable to AstraZeneca for any failure of
Product to meet Specifications except (i) with respect to PPQ Batches as
specified in Clause 1.10, or (ii) with respect to all other Batches, as
specified in this Clause 6.
6.2 Defects. Subject to Clause 7, AstraZeneca shall notify Service Provider in
writing of any Product that fails to meet Specifications (a “Defect”) within
[**] of discovery of such Defect by AstraZeneca, but no later than [**] after
delivery of such Product to AstraZeneca.
6.3 Investigation of a Defect. In any case where AstraZeneca provides Service
Provider with a notice in respect of a Defect in accordance with Clause 6.2,
AstraZeneca shall provide Service Provider with a reasonable opportunity to
inspect and/or test such Product, such period not to exceed [**]. In the event
that AstraZeneca does not notify Service Provider of a Defect within the
notification periods set forth in Clause 6.2, AstraZeneca will be deemed to have
accepted the applicable Batch(es). In the event that Service Provider does not
notify AstraZeneca of the results of its inspection and/or test of a Product
Defect within the foregoing [**] period, Service Provider will be deemed to have
accepted that the subject Product has a Defect.
6.4 Testing for Defects. In the event of any dispute as to whether the Product
may be rightfully rejected by AstraZeneca by reason of a Defect, such Product
shall be tested for conformance with the applicable Specifications by an
independent testing organization mutually acceptable to both Parties which
analysis shall be binding on AstraZeneca and Service Provider solely for the
purpose of determining whether such Product met Specifications. The Party who
was wrong pays for the costs associated with the independent testing.
AstraZeneca shall not under any circumstances dispose of any Product claimed by
AstraZeneca or determined by independent testing organization to be
non-conforming to Specifications without Service Provider’s prior written
consent. All or part of any delivery of Product determined to have been
rightfully rejected by AstraZeneca shall be held by AstraZeneca for disposition
by Service Provider, at Service Provider’s expense.
6.5 Liability for Defective Product. If AstraZeneca provides notice of a Defect
within the time periods set forth in Clause 6.2 and it is determined that such
Batch does not meet Specifications solely as a result of Service Provider’s
negligence, willful misconduct and/or failure to follow cGMP, then Service
Provider shall, at Service Provider’s option, as AstraZeneca’s sole and
exclusive remedy and subject to Clause 12.5, either: (i) replace the
non-conforming Batch at no additional charge to AstraZeneca other than the
original Batch price as soon as commercially practicable to do so following
receipt of any required AstraZeneca-supplied materials at no cost to Service
Provider; or (ii) credit or refund to AstraZeneca the amount paid by AstraZeneca
for such defective
Page | 12



--------------------------------------------------------------------------------



Batch. If a Batch fails to meet Specifications for any cause other than solely
Service Provider’s negligence, willful misconduct and/or failure to follow cGMP,
then Service Provider shall have no liability to AstraZeneca with respect to
such Batch and AstraZeneca shall pay Service Provider for such Batch and any
fees associated with any dispute regarding such Batch (including any arbitration
fees). The Parties agree that manufacturing deviations and investigations that
occur during the Services and do not cause a Batch to be non-compliant with
Specifications shall not be deemed to cause a Batch to be non-conforming.
Service Provider shall not be liable for any non-conformity arising from
AstraZeneca’s written instructions or AstraZeneca Defective Materials, unless
Service Provider utilized such AstraZeneca Defective Materials in manufacturing
the Product despite the fact the Service Provider knew or should have known as a
result of Service Provider’s testing obligations referenced in Clause 1.7 that
such AstraZeneca Materials were Defective AstraZeneca Materials.
6.6 Exclusive Remedies: AstraZeneca’s remedies under Clause 1.10, this Clause 6
and Clause 12.5 (as applicable) shall be AstraZeneca’s exclusive remedies with
respect to Defects.
7.Product Recall
As set forth in the QAA, AstraZeneca shall notify Service Provider promptly if
any Product manufactured by Service Provider hereunder is the subject of a
recall, market withdrawal, field alert or correction, or seizure (a “Recall”).
AstraZeneca shall (a) bear the cost of, and be responsible for conducting or
responding to, all Recalls of Product, (b) remain obligated to pay Service
provider in accordance with this Agreement for any Services provided by Service
Provider related to the Product Batches that are subject to a Recall, and (c)
reimburse Service Provider for its out-of-pocket expenses related to the Recall,
if any; provided, however, that if the Recall is the result of an undiscovered
Defect the provisions of Clause 6.5 shall apply in respect of subclause (b) and
to the extent the Recall is caused solely by Service Provider’s failure to
follow cGMP, subclause (c) shall not apply.
8.Representations and Warranties
8.1 Service Provider represents, warrants and undertakes that:
8.1.1 Service Provider is duly formed and validly existing under the laws of its
jurisdiction of formation and has all requisite power and authority to execute
and deliver this Agreement and to perform its obligations hereunder.
8.1.2 The Services will conform to industry standards of workmanship, Applicable
Laws and Regulations, and if applicable, cGMP and the QAA, by individuals who
are appropriately trained and qualified.
8.1.3 Service Provider, its employees and agents, have, and will continue to
have the knowledge, experience and skill to provide, and will provide, the
Services in a professional and timely manner.
Page | 13



--------------------------------------------------------------------------------



8.1.4 Service Provider will use commercially reasonable efforts to sufficiently
staff each project set forth in a Product Schedule to ensure the completion of
the Services as set forth in the applicable Product Schedule.
8.1.5 The performance of Service Provider’s obligations to AstraZeneca under
this Agreement will not breach or be in conflict with any contractual obligation
it has to any Third Party.
8.1.6 Solely to the extent Service Provider incorporates Service Provider
Background Technology into the Product, to the best of Service Provider’s
knowledge, the Service Provider Background Technology does not infringe any
Intellectual Property rights of any Third Party.
8.1.7 Title to the Product will not be subject to any security interest, lien or
other encumbrance due to any action or inaction of Service Provider.
8.1.8 All manufactured Product will, as at date of delivery by Service Provider,
conform to the Certificate of Analysis.
8.1.9 All materials supplied by AstraZeneca shall be handled in accordance with
the Safety and Data Sheet and safety regulations as supplied in writing by
AstraZeneca.
8.1.10 EXCEPT FOR THE REPRESENTATION AND WARRANTY AND COVENANTS SET FORTH IN
THIS CLAUSE 8.1, SERVICE PROVIDER HEREBY DISCLAIMS ALL REPRESENTATIONS,
CONDITIONS, WARRANTIES, AND STATEMENTS IN RESPECT OF THE SERVICES AND PRODUCT
PROVIDED HEREUNDER, WHETHER EXPRESS OR IMPLIED, CUSTOM OF THE TRADE OR
OTHERWISE, INCLUDING WITHOUT LIMITATION, ANY SUCH REPRESENTATIONS, CONDITIONS,
WARRANTIES OR STATEMENTS RELATING TO MERCHANTABILITY, NON-INFRINGEMENT OR
FITNESS FOR A PARTICULAR PURPOSE. SERVICE PROVIDER HAS NOT PARTICIPATED IN THE
RESEARCH AND DEVELOPMENT OF THE PRODUCT, NOR HAS SERVICE PROVIDER IN ANY WAY
EVALUATED THE PRODUCT’S SAFETY OR EFFICACY IN HUMANS OR OTHERS.
8.2 AstraZeneca represents, warrants and undertakes that:
8.2.1 AstraZeneca is duly formed and validly existing under the laws of its
jurisdiction of formation and has all requisite power and authority to execute
and deliver this Agreement and to perform its obligations hereunder.
8.2.2 The execution, delivery or performance of this Agreement will not
contravene Applicable Laws and Regulations and AstraZeneca shall perform its
obligations and responsibilities hereunder in accordance with all Applicable
Laws and Regulations.
Page | 14



--------------------------------------------------------------------------------



8.2.3 AstraZeneca shall act to ensure the timely delivery of data and materials,
including the AstraZeneca Materials, to Service Provider, so as to permit
Service Provider to perform its obligations hereunder, in all cases in
accordance with the applicable Product Schedule.
8.2.4 AstraZeneca shall not offer, pay, request or accept any bribe, inducement,
kickback or facilitation payment, and shall not make or cause another to make
any offer or payment to any individual or entity for the purpose of influencing
a decision for the benefit of Service Provider.
8.2.5 AstraZeneca owns or has the right to provide to Service Provider in
connection with the performance of the Services all AstraZeneca Materials.
8.2.6 All AstraZeneca Materials have been or will be manufactured in accordance
with cGMP and relevant specifications, and no specific safe handling
instructions are applicable to any such items, except as disclosed to Service
Provider in writing by AstraZeneca in sufficient time for review by Service
Provider and prior to delivery to Service Provider.
8.2.7 All Product delivered by Service Provider to AstraZeneca will be stored,
labeled, distributed, sold and/or used or disposed of by AstraZeneca in a safe
and responsible manner, and in accordance with all Applicable Laws and
Regulations.
8.2.8 The Product and the manufacturing, processing, use or distribution
thereof, will not, to AstraZeneca’s knowledge, violate the intellectual property
rights of any third party, and AstraZeneca is not, to its knowledge, engaged in
the theft or misuse of any third party’s confidential or trade secret
information regarding the manufacturing, processing, use or distribution of
Product, nor does AstraZeneca have notice of any claim of a third party
regarding any such violation, theft or misuse.
8.3 Promptly Inform AstraZeneca: Service Provider shall endeavor to inform
AstraZeneca promptly in writing of any event that to the best of Service
Provider’s knowledge may adversely affect Service Provider’s ability to perform
its obligations under this Agreement.
8.4 DISCLAIMER: EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET FORTH IN
CLAUSE 8.2 AND THE COVENANTS SET FORTH IN CLAUSE 1.7, ALL OTHER WARRANTIES OR
(WITH RESPECT TO THE ASTRAZENECA MATERIALS, COVENANTS), BOTH EXPRESS AND
IMPLIED, CUSTOM OF THE TRADE OR OTHERWISE ARE EXPRESSLY DISCLAIMED, INCLUDING
WITHOUT LIMITATION ANY REPRESENTATIONS, CONDITIONS, WARRANTIES OR STATEMENTS OF
MERCHANTABILITY, NONINFRINGEMENT OR FITNESS FOR A PARTICULAR PURPOSE.
9.Payment
Page | 15



--------------------------------------------------------------------------------



9.1 The Price payable by AstraZeneca in respect of the Product:
9.1.1 is set forth and payable as set forth in the applicable Product Schedule;
9.1.2 is based on the assumptions and information set out in the applicable
Product Schedule;
9.1.3 unless otherwise set forth in the applicable Product Schedule, shall
remain fixed for the term of the applicable Product Schedule; and
9.1.4 is payable in United States Dollars.
9.2 Purchase Orders: AstraZeneca, or an Affiliate of AstraZeneca, shall submit
to Service Provider one or more Purchase Orders in respect of the Services under
each Product Schedule in accordance with the applicable timelines set forth
therein. For clarity, (i) AstraZeneca is obligated to purchase (i.e. and to pay
for, regardless of whether AstraZeneca purchases) all Services set forth in a
Product Schedule pursuant to the terms of this Agreement (and subject to Clause
14.7) and the Product Schedule; and (ii) Service Provider has no obligation to
accept Purchase Orders for Services not set forth in a Product Schedule.
9.3 Invoices: Service Provider shall issue an invoice to AstraZeneca or the
Affiliate of AstraZeneca issuing the Purchase Order, as applicable, for the
Price of all Services delivered in respect of the Product Schedules in
accordance with the timing set forth in the Product Schedule. Each invoice shall
contain a reference to the relevant Purchase Order number, shall comply with
Applicable Laws and Regulations regarding information required on a valid
invoice and shall state Service Provider’s registered Tax number. The Parties
agree that amounts due under a Product Schedule shall not be set off against
another or applied to sums due as a result of the performance of other Product
Schedules without the prior written consent of the other Party.
9.4 Payment Period: AstraZeneca shall pay all invoices within [**]. The payment
period begins on the date of receipt of the invoice, except:
9.4.1 Pursuant to Clauses 1.10 or 6.5; or
9.4.2 Where AstraZeneca has a bona fide dispute in respect of the invoice, in
which case AstraZeneca shall pay all undisputed amounts within the time period
set forth above and shall pay any amount found to be due upon resolution of a
dispute promptly upon resolution of the dispute (or as otherwise determined
under Clause 17.11).
9.5 Interest: If a Party fails to pay any amount due under this Agreement within
[**] after payment is due and a written reminder has been sent, the other Party
may be entitled to charge interest until actual payment at no more than [**]
percent per annum above the base lending rate of the Bank of England prevailing
from time to time until payment is made. Such interest shall accrue on a daily
basis from the due date until the
Page | 16



--------------------------------------------------------------------------------



date of actual payment of the overdue amount and shall be payable on demand.
Interest shall not accrue on payments that are contested in good faith.
9.6 Right to Suspend: Except as set out and agreed in a Product Schedule or
pursuant to Clause 17.2 (Force Majeure), Service Provider shall not be entitled
at any time to suspend the provision of the whole or any part of the supply of
Product.
10.Taxes
10.1 Taxes: The Parties agree that all charges under this Agreement are
exclusive of all taxes, levies, duties, contribution, withholding or impost of
whatever nature (including related fines, penalties, surcharges of interest)
(“Taxes”, each “Tax”) imposed or payable to any government, state or
municipality or any local, state, federal or other fiscal, revenue, customs or
excise authority, body or official anywhere in the world (“Tax Authority”)
including (but not limited to) value added or goods and service taxes or other
similar taxes computed by reference to turnover that are required by law to be
disclosed as a separate item on the relevant invoice (“GST”) that are the
responsibility of AstraZeneca under this Agreement. Notwithstanding the
foregoing, Service Provider shall be responsible for any taxes payable to any
Tax Authority based on its income.
10.2 GST Invoice: Where either Party is required under this Agreement to make a
supply (“GST Supplying Party”) to the other Party (“GST Receiving Party”) for
Tax purposes, and Tax is chargeable on such supply, the GST Supplying Party
shall provide the GST Receiving Party with an invoice (“Tax Invoice”) including
such particulars as are required by any law imposing Tax and such other
information as required to claim any credit allowed under a law imposing Tax in
respect of such supply. All Prices are exclusive of GST, which, if payable,
shall be borne and paid against provision by the Service Provider of a valid Tax
Invoice.
10.3 Excess: To the extent, in any circumstances, the GST Receiving Party has
paid GST to the GST Supplying Party which it subsequently transpired was in
excess of the GST actually due, the GST Supplying Party shall repay to the GST
Receiving Party the excess amount.
10.4 Tax Deductions: If a deduction or withholding for or on account of Tax
(“Tax Deduction”) is required by law to be made by AstraZeneca, the amount of
payment due from AstraZeneca to Service Provider shall be equal to the payment
which would have been due if no Tax Deduction had been required less the Tax
Deduction. AstraZeneca shall not be required to make an increased payment to
Service Provider for a Tax Deduction. AstraZeneca shall co-operate reasonably
with Service Provider to notify Service Provider when AstraZeneca believes a Tax
Deduction is required and in connection with any proposed actions of Service
Provider to reduce or recover the Tax Deduction (e.g., by completing prescribed
forms) provided that AstraZeneca shall not dispense or apply a reduced rate of
Tax Deduction unless Service Provider has provided evidence, in a form
satisfactory to AstraZeneca of authorization to do so.
Page | 17



--------------------------------------------------------------------------------



10.5 Audits; Disputes; Requests for Information: The Parties shall reasonably
work together with respect to audits, disputes or requests for information with
respect to Taxes (e.g., provision of relevant information and documents) in
connection with this Agreement.
11.Confidentiality and Use of Name
11.1 Confidential Information: Neither Party shall, at any time, without the
other Party’s prior written consent, disclose to any Third Party any of the
other Party’s Confidential Information or the fact that the Services are being
conducted hereunder. Each Party shall use such Confidential Information solely
for the purposes for which it was provided, including provision of the Services.
Each Party shall take all reasonable precautions to prevent any unauthorized use
or disclosure of the Confidential Information. For clarity, Confidential
Information shall include any information (a) relating to the terms of this
Agreement, and (b) defined as “Confidential Information” in the Short Form
Agreement, and this Clause 11 shall likewise apply to any such information
disclosed under the Short Form Agreement. All Service Provider Information is
the Confidential Information of Service Provider. All AstraZeneca Information is
the Confidential Information of AstraZeneca. The financial terms of this
Agreement are the Confidential Information of the Parties. Confidential
Information does not include any information that (i) the receiving Party can
prove was known to it prior to the date of this Agreement and any other
agreement between the Parties hereto; (ii) the receiving Party can prove was
lawfully obtained from a Third Party without any obligation of confidentiality;
(iii) is or becomes part of the public domain other than through any act or
omission of the receiving Party; or (iv) is independently developed by the
receiving Party without use of or reference to the disclosing Party’s
Confidential Information, as evidenced by the receiving Party’s business
records.
11.2 Required Disclosure: Notwithstanding other provisions of this Agreement, a
Party may disclose Confidential Information of the other Party to the extent and
to the Persons required under Applicable Laws and Regulations, provided that
such Party (a) first gives prompt notice of such disclosure requirement to the
other Party so as to enable the other Party to seek any limitations on or
exemptions from such disclosure requirement, (b) reasonably cooperates at the
other Party’s request and expense in any such efforts by the other Party, and
(c) only discloses that portion of such Confidential Information as is legally
required.
11.3 Authorized Disclosure:
11.3.1 Notwithstanding other provisions of this Agreement, a Party or its
Affiliate may also disclose Confidential Information of the other Party to the
extent such disclosure is reasonably necessary to its officers, directors,
employees, agents, consultants, contractors, licensees, sublicensees, attorneys,
accountants, lenders, insurers or licensors on a need-to- know basis for the
sole purpose of performing its obligations or exercising its rights under this
Agreement or any Product Schedule; provided that in each case, the recipient is
bound by obligations of confidentiality and non-use no less stringent than
Page | 18



--------------------------------------------------------------------------------



those contained in this Agreement. For clarity, and in furtherance of the
foregoing, a Party may disclose Confidential Information of the other Party to
any Person that has executed a written definitive agreement with AstraZeneca
that pertains to the research, development, manufacture or commercialization of
the Product; provided that, the recipient is bound by obligations of
confidentiality and non-use no less stringent than those contained in this
Agreement; and provided further, AstraZeneca shall not be permitted to disclose
any Service Provider Background Technology and neither Party shall be permitted
to disclose the financial terms of this Agreement and/or any Product Schedule.
11.3.2 Service Provider understands and acknowledges that AstraZeneca is in
negotiations of a proposal in response to HSS Request for Proposal Number
BAA-18-100-SOL-00003 “Broad Agency Announcement for the Advanced Research and
Development of Chemical, Biological, Radiological, and Nuclear Medical
Countermeasures”: Area of Interest #8.3, ChAdOx1: Manufacturing and Clinical
Evaluation of a COVID-19 Vaccine (the “RFP”).
11.3.3 Service Provider further understands and agrees that AstraZeneca may
provide Confidential Information provided in response to this RFP (including
information exchanged pursuant to an existing confidentiality or nondisclosure
agreement) to representatives or agents of the U.S. Government in connection
with AstraZeneca’s proposal for the Product. AstraZeneca further understands and
agrees that Service Provider may provide Confidential Information provided under
this Agreement (including information exchanged pursuant to an existing
confidentiality or nondisclosure agreement) to representatives or agents of the
U.S. Government in connection with the Task Order. Each Party takes commercially
reasonable steps to restrict their disclosure by the U.S. Government under
applicable public disclosure / transparency laws. Each Party, however, shall
have no liability for the U.S. Government’s release of any Confidential
Information.
11.4 Return of Confidential Information: Upon the earlier of the termination of
this Agreement or at a Party’s request for any reason at any time, the other
Party shall (a) immediately cease all use of the other Party’s Confidential
Information disclosed thereunder and (b) promptly, at the requestor’s
instruction, either return to the requestor or destroy the other Party’s
Confidential Information disclosed thereunder, including any copies, extracts,
summaries or derivative works thereof, and certify in writing to the requestor
the completion of such return and/or destruction, provided, however, that such
Party may retain one copy solely for archival purposes.
11.5 Publicity: Except as required by Applicable Laws and Regulations, neither
of the Parties shall use the name of the other Party (or of the other Party’s
Affiliate) for promotional purposes without the prior written consent of the
Party whose name is proposed to be used, such consent not to be unreasonably
withheld or delayed, nor shall either Party disclose the existence or substance
of this Agreement (except as already previously disclosed through a prior
written mutually agreed disclosure). In particular, neither Party shall make any
publications, presentations or public disclosures related to this Agreement and
the subject matter thereof without the other Party’s prior review and
Page | 19



--------------------------------------------------------------------------------



written approval, such approval not to be unreasonably withheld or delayed;
provided, for clarity, AstraZeneca is in no way restricted by this Section from
making any publications, presentations or public disclosures related to the
Product or AstraZeneca’s COVID-19 program generally, which do not specifically
include details of this Agreement or Service Provider’s performance hereunder.
12.Indemnity
12.1 Indemnification by AstraZeneca: AstraZeneca shall indemnify, defend and
hold harmless Service Provider, its Affiliates, and their respective directors,
officers, employees and agents (the “Service Provider Indemnitees”) from and
against any and all losses, damages, costs and expenses, including reasonable
attorneys’ fees arising out of claims by third parties as a result of: (i) [**]
or (ii) AstraZeneca’s breach of this Agreement, including without limitation,
any representations, warranties and covenants herein, or (iii) any use, handling
or disposal of any product produced by Service Provider for AstraZeneca,
including without limitation, any product liability claim; or (iv) any alleged
or actual infringement or misappropriation of third party intellectual property
rights in the Product or any portion thereof, or manufacture of the Product, or
resulting from, use of any AstraZeneca provided information, data, or property
in the performance of the Services; except in each case to the extent that (A)
such third party claim is based upon the negligence or willful misconduct of
Service Provider or a Service Provider Indemnitee or breach of this Agreement by
Service Provider; (B) Service Provider is indemnified by the U.S. Government in
respect of any such losses, damages, costs or expenses; or (C) Service Provider
has an obligation to indemnify AstraZeneca pursuant to Clause 12.2, as to which
third party claims each Party shall indemnify the other to the extent of its
respective liability for such third party claims. Service Provider must promptly
notify AstraZeneca of a covered claim, must tender to AstraZeneca (and/or its
insurer) full authority to defend or settle (for monetary damages) the claim,
and must reasonably cooperate with the defense at AstraZeneca’s request and
expense.
12.2 Indemnification by Service Provider: Subject to Clause 12.5, Service
Provider shall indemnify, defend and hold harmless AstraZeneca, its Affiliates,
and their respective directors, officers, employees, and agents (the
“AstraZeneca Indemnitees”) from and against any and all losses, damages, costs
and expenses, including reasonable attorneys’ fees arising out of claims by
third parties as a result of (i) [**]; or (ii) Service Provider’s breach of this
Agreement, including without limitation, any representations, warranties and
covenants herein; or (iii) any alleged or actual infringement or
misappropriation of third party intellectual property rights resulting from use
of any Service Provider provided information, data or property in the
performance of the Services, except in each case to the extent that (A) such
third party claim is based upon the negligence or willful misconduct of
AstraZeneca or a AstraZeneca Indemnitee or breach of this Agreement by
AstraZeneca; (B) AstraZeneca is indemnified by the U.S. Government in respect of
any such losses, damages, costs or expenses, or (C) AstraZeneca has an
obligation to indemnify Service Provider pursuant to Clause 12.1, as to which
third party claims each Party shall indemnify the other to the extent of its
respective liability for such third party claims.
Page | 20



--------------------------------------------------------------------------------



AstraZeneca must promptly notify Service Provider of a covered claim, must
tender to Service Provider (and/or its insurer) full authority to defend or
settle (for monetary damages) the claim, and must reasonably cooperate with the
defense at Service Provider’s request and expense.
12.3 The foregoing indemnification rights shall apply only to Third Party
Losses.
12.4 All indemnification obligations in this Agreement are conditioned upon the
Party seeking indemnification:
12.4.1 promptly notifying the indemnifying Party in writing of any claim or
liability of which the Party seeking indemnification becomes aware (including a
copy of any related complaint, summons, notice or other instrument); provided,
however, that failure to provide such written notice within a reasonable period
shall not relieve the indemnifying Party of its obligations under this Clause 12
except to the extent, if any, the indemnifying Party is prejudiced by such
failure,
12.4.2 allowing the indemnifying Party, if the indemnifying Party so requests,
to conduct and control the defense of any such claim or liability and any
related settlement negotiations (at the indemnifying Party’s expense); provided,
that the indemnifying Party shall promptly provide and continuously maintain
such defense,
12.4.3 cooperating with the indemnifying Party in the defense of any such claim
or liability and any related settlement negotiations (at the indemnifying
Party’s expense) and
12.4.4 not compromising or settling any claim or liability without prior written
consent of the indemnifying Party.
12.5 LIMITATION OF LIABILITY. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, TO THE MAXIMUM EXTENT PERMITTED BY LAW:
12.5.1 EXCEPT TO THE EXTENT CAUSED SOLELY BY SERVICE PROVIDER’S GROSS
NEGLIGENCE, FRAUD OR WILLFUL MISCONDUCT, IN NO EVENT SHALL SERVICE PROVIDER HAVE
ANY LIABILITY FOR THE LOSS OR DAMAGE, THE REPLACEMENT, OR THE COST OR VALUE, OF
ANY ASTRAZENECA MATERIALS (AS DEFINED ABOVE). WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, AND EXCEPT TO THE EXTENT CAUSED SOLELY BY SERVICE PROVIDER’S
GROSS NEGLIGENCE, FRAUD OR WILLFUL MISCONDUCT, SERVICE PROVIDER HAS NO LIABILITY
FOR THE ASTRAZENECA MATERIALS DURING THE PROCESSING OR MANUFACTURING OF PRODUCT
NOR FOR ANY LOSS OR DAMAGE OF ASTRAZENECA MATERIALS CAUSED BY A CONFORMING OR
NONCONFORMING BATCH.
Page | 21



--------------------------------------------------------------------------------



12.5.2EXCEPT WITH RESPECT TO A PARTY’S MATERIAL BREACH OF ITS CONFIDENTIALITY
OBLIGATIONS UNDER CLAUSE 11.1, IN NO EVENT SHALL EITHER PARTY BE LIABLE UNDER
THIS AGREEMENT TO THE OTHER PARTY FOR THE COST OF SUBSTITUTE SERVICES, DAMAGES
FOR DELAYS, LOSS OF USE, DATA, REVENUE OR PROFIT OR ANY CONSEQUENTIAL,
INCIDENTAL, INDIRECT, EXEMPLARY, SPECIAL OR PUNITIVE DAMAGES, INCLUDING ANY
DAMAGES FOR BUSINESS INTERRUPTION, WHETHER ARISING OUT OF BREACH OF CONTRACT,
TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, REGARDLESS OF WHETHER SUCH DAMAGES
WERE FORESEEABLE AND WHETHER OR NOT SUCH PARTY WAS ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES. FOR AVOIDANCE OF DOUBT, THE PARTIES AGREE THAT ANY CLAIM BY
SERVICE PROVIDER FOR ANY PORTION OF THE CAPACITY COMMITMENT FEE OR ANY OTHER
FEES OWED BY ASTRAZENECA AND NOT PAID IN ACCORDANCE WITH THIS AGREEMENT SHALL
NOT BE EXCLUDED BY THIS CLAUSE 12.5.
12.5.3 IN ADDITION TO THE FOREGOING, EXCEPT FOR SERVICE PROVIDER’S (A) BREACH OF
ITS RESERVED CAPACITY OBLIGATION HEREUNDER WHICH SHALL BE AS SET FORTH IN CLAUSE
12.5.4 BELOW, SERVICE PROVIDER’S AGGREGATE LIABILITY TO ASTRAZENECA HEREUNDER,
FOR ANY REASON WHATSOEVER, INCLUDING WITHOUT LIMITATION FOR ANY AND ALL BREACHES
OF ITS OBLIGATIONS UNDER THIS AGREEMENT, IS LIMITED TO [**].
12.5.4 FURTHERMORE, SERVICE PROVIDER’S AGGREGATE LIABILITY TO ASTRAZENECA SOLELY
WITH RESPECT TO A BREACH BY SERVICE PROVIDER OF ITS OBLIGATION TO RESERVE
CAPACITY PURSUANT TO WORK ORDER #5997-01 SHALL BE LIMITED TO [**]. FOR CLARITY,
SERVICE PROVIDER SHALL HAVE NO LIABILITY TO ASTRAZENECA FOR A BREACH OF RESERVED
CAPACITY OBLIGATIONS TO THE EXTENT CAUSED BY A UNITED STATES GOVERNMENT
DIRECTION OR REQUIREMENT.
12.5.5 NOTWITHSTANDING THE PROVISIONS OF THIS CLAUSE 12.5.5, NOTHING IN THIS
AGREEMENT SHALL OPERATE TO EXCLUDE OR RESTRICT EITHER PARTY’S LIABILITY FOR
FRAUD, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
13.Insurance
Each Party agrees to keep in full force and effect and maintain at its sole cost
and expense insurance coverage in types and amounts commensurate in its industry
for the performance of services substantially similar to the services by
similarly-sized companies, and as otherwise prudent or required by law. Each
Party agrees to provide the other party with certificates of insurance if
requested to do so by the other Party.
14.Term and Termination
Page | 22



--------------------------------------------------------------------------------



14.1 Term of the Agreement: This Agreement shall commence on the Effective Date
and shall end on the third (3rd) anniversary of the Effective Date unless sooner
terminated in accordance with the terms hereof (the “Term”). The Term may be
extended upon written agreement by AstraZeneca and Service Provider. Any
uncompleted Product Schedules shall continue notwithstanding the expiry of this
Agreement.
14.2 Term of Product Schedule: Each Product Schedule shall remain in force for
the period set forth in the Product Schedule, unless terminated earlier under
this Clause 14.
14.3 Termination for Convenience: This Agreement or a Product Schedule may be
terminated by AstraZeneca at any time upon thirty (30) days prior written notice
to Service Provider.
14.4 Material Breach: This Agreement or a Product Schedule may be terminated by
either Party, either in whole or in part with respect to all or a portion of any
Product Schedule, upon the material breach of this Agreement by the other Party,
which material breach continues unremedied for [**] after delivery to the
non-breaching Party of notice of the material breach.
14.5 Insolvency Events: This Agreement and all Product Schedules may be
terminated by either Party immediately upon written notice to the other Party in
the event the other Party suffers an Insolvency Event.
14.6 Illegal Trade, Money Laundering: This Agreement and all Product Schedules
may be terminated by a Party immediately upon written notice to the other Party
if the other Party or any employee of the other Party with the knowledge of the
other Party is convicted of a crime involving illegal trade, counterfeiting or
money laundering or is not so convicted but there is sufficient evidence of
their involvement in illegal trade or counterfeiting including negligence or
failure to establish necessary preventive controls.
14.7 Payment upon Termination: In the event of a termination of this Agreement
or a Product Schedule pursuant to this Clause 14, AstraZeneca shall pay all
outstanding amounts for all work performed and in process in accordance with the
terms of this Agreement and any Product Schedule through the date of
termination, plus all reasonable, bona fide and duly documented non-cancellable
out-of-pocket costs and expenses incurred by Service Provider on behalf of
AstraZeneca in connection with this Agreement and the Product Schedule and/or as
a result of such termination (collectively “Accrued Amounts”). In addition, if
this Agreement is terminated for any reason other than by AstraZeneca pursuant
to Clauses 14.4, 14.5 or 14.6, AstraZeneca shall pay Service Provider: [**].
14.8 Survival of Rights and Obligations: The expiration or termination of this
Agreement or a Product Schedule shall be without prejudice to any rights or
obligations that may have accrued prior to such expiration or termination.
Notwithstanding expiration or termination of this Agreement for any reason, the
rights and obligations under Clauses 4, 7, 8.1.10, 8.4, 9.4, 9.5, 10, 11, 12,
13, 14.7, 14.8, 16, 17, 18, 20.1, 20.2, 23, Part C
Page | 23



--------------------------------------------------------------------------------



(solely to the extent the definitions contained therein are used in provisions
that expressly survive the expiration or termination of this Agreement), Parts D
and E (solely to the extent the provisions therein expressly survive the
expiration or termination of this Agreement) will survive.
15.Assignment, Transfer and Subcontracting
15.1 Assignment: Neither Party may assign this Agreement or any of its rights or
obligations without the prior written consent of the other Party and any
purported assignment in contravention of this Clause shall be null and void,
provided, however, that either Party may assign this Agreement to a corporate
Affiliate or to any corporation with which it may merge or consolidate or to
which it may assign substantially all of its assets or that portion of its
business to which this Agreement pertains without obtaining the agreement of the
other Party. Subject to the preceding sentence, this Agreement will be binding
upon, inure to the benefit of, and be enforceable by, the Parties and their
respective successors and permitted assigns. Any attempted assignment,
delegation or subcontracting in violation of this Clause 15.1 shall be void and
of no effect.
15.2 Subcontracting: Service Provider may subcontract its obligations under this
Agreement to an Affiliate and to any non-Affiliate who is identified in a
Product Schedule. Otherwise, Service Provider shall not subcontract its
obligations under this Agreement to any Person without the prior written consent
of AstraZeneca. Such consent shall not relieve Service Provider from any
liability or obligation under this Agreement and Service Provider shall be
responsible for the acts or omissions of its subcontractors as fully as if they
were its own. Service Provider’s subcontractors shall comply with all the
applicable terms and conditions of this Agreement. Service Provider shall be
liable for any breach of its obligations under this Agreement resulting from
actions and/or omissions of its Third Party subcontractors, unless otherwise
agreed in this Agreement or the Product Schedule.
16.Notices
16.1 Form of Notice: Any notices given hereunder shall be sent by email (with a
confirmation copy sent via overnight courier) or via overnight courier to the
following addresses (or such other address as a Party may designate as a notice
address in a prior written notice to the other Party) and shall be deemed
delivered when received (or if received on a weekend or holiday, on the next
Business Day thereafter) as follows. This Clause 16.1 is not intended to govern
the day-to-day business communications necessary between the Parties in
performing their obligations under the terms of this Agreement.












Page | 24



--------------------------------------------------------------------------------































16.2 Address for Notice:

Service ProviderTo:With a copy to:Emergent Manufacturing Operations Baltimore,
LLC
400 Professional Drive, Suite 400 Gaithersburg, MD 20879
Attention: Syed Husain, Senior Vice President, BU Head, CDMOEmergent
BioSolutions Inc.
400 Professional Drive, Suite 400 Gaithersburg, MD 20879
Attention: General CounselAstraZenecaTo:With a copy to (which shall not
constitute effective notice):AstraZeneca Pharmaceuticals LP 1800 Concord Pike,
Wilmington, Delaware 19803, USA
Attention: [**]Email: legalnotices@astrazeneca.com Attention: Legal Department



17.Regulatory Matters
17.1 Regulatory Documentation. Any AstraZeneca requests for documents or other
work product that do not exist as of the date of such request, or other
substantive requests for assistance in compiling any filing for a Regulatory
Authority, shall be subject to a
Page | 25



--------------------------------------------------------------------------------



mutually agreeable Product Schedule (or amendment thereto) setting forth
additional Services and the amounts payable by AstraZeneca therefor.
17.2 Regulatory Communications and Correspondence. Any and all communications
from the FDA or other Regulatory Authorities related to the manufacture of the
Product at the Service Provider facility that are addressed to Service Provider
shall be handled in accordance with the terms and conditions of the QAA (if
applicable), or shall be handled by Service Provider, incorporating any and all
reasonable comments from AstraZeneca as necessary after provision by Service
Provider with, to the extent regulatory timelines reasonably permit, a
sufficient period of time for such review and comment.
17.3 Regulatory Authorities. AstraZeneca shall be solely responsible for
handling all filings with, and complaints and communications from, Regulatory
Authorities with respect to the Product. As reasonably requested by AstraZeneca,
Service Provider shall cooperate in resolving such complaints and responding to
such communications to the extent they pertain to Service Provider’s manufacture
of the Product, and AstraZeneca shall reimburse Service Provider for all
reasonable costs and expenses incurred by Service Provider in connection with
any such assistance. For clarity, under no circumstance shall Service Provider
be required to sign, as an applicant or in any other capacity, any filing with
any Regulatory Authority in any country relating to the approval, sale, use or
distribution of Product.
18.General
18.1 Relationship of Parties: All employees and agents of Service Provider that
perform Services under this Agreement are employees and agents, respectively, of
Service Provider and not AstraZeneca during the Term and shall at all times be
directed solely by Service Provider. Service Provider is acting in the capacity
of independent contractor hereunder and not as employee of AstraZeneca.
18.2 Force Majeure. If either Party fails to fulfill its obligations hereunder
(other than an obligation for the payment of money), when such failure is due to
an event of Force Majeure, then said failure shall be excused for the duration
of such event and for such a time thereafter as is reasonable to enable the
Parties to resume performance under the affected Product Schedule. In the event
of Force Majeure, the provisions of Clause 1.8 shall apply.
18.3 Independent Contractor. Each of the Parties is an independent contractor
and nothing herein contained shall be deemed to constitute the relationship of
partners, joint venturers nor of principal and agent between the Parties.
Neither Party shall have any right or authority whatsoever to incur any
liability or obligation (express or implied) or otherwise act in any manner in
the name or on the behalf of the other, or to make any promise, warranty or
representation binding on the other.
Page | 26



--------------------------------------------------------------------------------



18.4 Allocations of Risk. Each provision of this Agreement that provides for a
limitation if liability, disclaimer of warranties or exclusion of damages is to
allocate the risks of this Agreement between the Parties and each Party
acknowledges that such allocation of risk is reflected in the pricing offered by
Service Provider to AstraZeneca and is an essential element of the basis of the
bargain between the Parties.
18.5 Waivers: No failure or delay by any Party in enforcing any provision of
this Agreement shall be deemed a waiver of that Party’s rights to later enforce
that provision or any other provision of this Agreement. To be effective, any
waiver must be in writing and signed by the waiving Party. No single or partial
exercise of any right or remedy provided under this Agreement shall prevent or
restrict the further exercise of that or any other right or remedy.
18.6 Severability: If any provision or part-provision of this Agreement is or
becomes invalid, illegal or unenforceable, it shall be deemed modified to the
minimum extent necessary to make it valid, legal and enforceable. If such
modification is not possible, the relevant provision or part-provision shall be
deleted. Any modification to or deletion of a provision or part-provision shall
not affect the validity and enforceability of the rest of this Agreement.
18.7 Entire Agreement: This Agreement, the Product Schedules and the QAA
constitute the entire agreement between the Parties, and supersedes all prior
agreements, arrangements and understandings between them, whether written or
oral, with respect to the subject matter hereof.
18.8 No Reliance: Each Party confirms that it is not relying on any statement,
assurance, warranty or representation (whether made innocently or negligently)
of the other Party except as specifically set out in this Agreement. This Clause
18.8 is not intended to limit or exclude liability for fraud or fraudulent
misrepresentation.
18.9 Amendments and Modifications: This Agreement, or any of its Exhibits, may
not be altered, amended or modified except by a written document signed by the
Parties. Each Agreement formed by the entry into a Product Schedule or an
Affiliate Product Schedule may only be amended or modified by way of the
authorized representative of the relevant entities signing an amendment or
modification to the relevant Product Schedule or Affiliate Product Schedule and
such amendment or modification shall not impact any other Product Schedule or
Affiliate Product Schedule. AstraZeneca’s use of purchase orders is for its
convenience only and no purchase order shall modify or supersede the terms of
this Agreement or of any Product Schedule. If the terms of a Product Schedule
conflict with the terms of this Agreement, the terms of this Agreement shall
control over the conflicting terms of the Product Schedule, unless specifically
stated otherwise in the Product Schedule. If this Agreement conflicts with the
terms of the QAA with respect to any quality-related matters, then the QAA shall
control. If this Agreement conflicts with the QAA with respect to any matters
not related to quality, then this Agreement shall control.
Page | 27



--------------------------------------------------------------------------------



18.10 Third Parties: The provisions of this Agreement are for the sole benefit
of the Parties and their successors and permitted assigns, and they shall not be
construed as conferring any rights in any other Persons except as otherwise
provided in this Agreement. No one other than a Party to this Agreement, their
successors and permitted assigns, has any right to enforce any of its terms.
18.11 Performance Through Affiliates: Each Party may discharge any obligations
and exercise any right hereunder through any of its Affiliates. Each Party
hereby guarantees the performance by its Affiliates of such Party’s obligations
under this Agreement, and shall cause its Affiliates to comply with the
provisions of this Agreement in connection with such performance. Any breach by
a Party’s Affiliate of any of such Party’s obligations under this Agreement
shall be deemed a breach by such Party, and the other Party may proceed directly
against such Party without any obligation to first proceed against such Party’s
Affiliate.
18.12 Counterparts: This Agreement may be executed in two counterparts, each of
which will be deemed an original and all of which will together be deemed to
constitute one agreement. The Parties agree that the execution of this Agreement
by industry standard electronic signature software and/or by exchanging PDF
signatures shall have the same legal force and effect as the exchange of
original signatures, and that in any proceeding arising under or relating to
this Agreement, each Party hereby waives any right to raise any defense or
waiver based upon execution of this Agreement by means of such electronic
signatures or maintenance of the executed agreement electronically.
18.13 Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY LAW, THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY ACTION
RELATED TO THIS AGREEMENT.
18.14 Choice of Law; Dispute Resolution.
18.14.1 Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
The Parties agree to exclude the application to this Agreement of the United
Nations Convention on Contracts for the International Sale of Goods.
18.14.2 Service. Each Party further agrees that service of any process, summons,
notice or document by registered mail to its address set forth in Clause 16.2
shall be effective service of process for any action, suit or proceeding brought
against it under this Agreement in or before any court or other tribunal,
including in respect of the alternative dispute resolution procedures
contemplated by Clause 18.14.3.
18.14.3 Dispute Resolution.
Page | 28



--------------------------------------------------------------------------------



a.If a dispute arises between the Parties in connection with or relating to this
Agreement, a Product Schedule, a Purchase Order or any other document or
instrument delivered in connection herewith (a “Dispute”), then either Party
shall have the right to refer such Dispute to representatives of the Parties who
have the authority to settle the Dispute for attempted resolution by good faith
negotiations during a period of [**]. Any final decision mutually agreed to by
such representatives in writing shall be conclusive and binding on the Parties.
b.If such representatives are unable to resolve any such Dispute within such
[**] period, either Party shall be free to institute binding arbitration in
accordance with Clause 18.14.3(c) upon written notice to the other Party (an
“Arbitration Notice”) and seek such remedies as may be available.
c.Upon receipt of an Arbitration Notice by a Party, the applicable Dispute shall
be resolved by final and binding arbitration before a panel of three (3) experts
with relevant industry experience (the “Arbitrators”). Each of Service Provider
and AstraZeneca shall promptly select one (1) Arbitrator, which selections shall
in no event be made later than [**] after the notice of initiation of
arbitration. The third Arbitrator shall be chosen promptly by mutual agreement
of the Arbitrator chosen by Service Provider and the Arbitrator chosen by
AstraZeneca, but in no event later than [**] after the date that the last of
such Arbitrators was appointed. The Arbitrators shall determine what discovery
will be permitted, consistent with the goal of reasonably controlling the cost
and time that the Parties must expend for discovery; provided that the
Arbitrators shall permit such discovery as they deem necessary to permit an
equitable resolution of the dispute. The arbitration shall be administered by
the American Arbitration Association (or its successor entity) in accordance
with the then current Commercial Rules of the American Arbitration Association
including the Procedures for Large, Complex Commercial Disputes (including the
Optional Rules for Emergency Measures of Protection), except as modified in this
Agreement. The arbitration shall be held in Wilmington, Delaware, and the
Parties shall use reasonable efforts to expedite the arbitration if requested by
either Party. The Arbitrators shall, within [**] after the conclusion of the
arbitration hearing, issue a written award and statement of decision describing
the essential findings and conclusions on which the award is based, including
the calculation of any damages awarded. The decision or award rendered by the
Arbitrators shall be final and non-appealable, and judgment may be entered upon
it in accordance with Applicable Laws and Regulations in the State of Delaware
or any other court of competent jurisdiction. The Arbitrators shall be
authorized to award compensatory damages, but shall not be authorized to reform,
Page | 29



--------------------------------------------------------------------------------



modify or materially change this Agreement or any other agreements contemplated
hereunder.
d.Each Party shall bear its own counsel fees, costs, and disbursements arising
out of the dispute resolution procedures described in this Clause 18.14.3, and
shall pay an equal share of the fees and costs of the Arbitrators and all other
general fees related to any arbitration described in Clause 18.14.3; provided,
however, the Arbitrators shall be authorized to determine whether a Party is the
prevailing Party, and if so, to award to that prevailing Party reimbursement for
its reasonable counsel fees, costs and disbursements (including expert witness
fees and expenses, photocopy charges or travel expenses) or the fees and costs
of the Arbitrators. Unless the Parties otherwise agree in writing, during the
period of time that any arbitration proceeding described in Clause 18.14.3 is
pending under this Agreement, the Parties shall continue to comply with all
those terms and provisions of this Agreement that are not the subject of such
pending arbitration proceeding. Nothing contained in this Agreement shall deny
any Party the right to seek injunctive or other equitable relief from a court of
competent jurisdiction in the context of a bona fide application to prevent
irreparable harm involving a Party’s Confidential Information, and such an
action may be filed and maintained notwithstanding any ongoing arbitration
proceeding. All arbitration proceedings and decisions of the Arbitrator under
this Clause 18.14.3 shall be deemed Confidential Information of both Parties
under Clause 11.
18.15 Interpretation: Except where the context expressly requires otherwise, (a)
the use of any gender herein shall be deemed to encompass references to either
or both genders, and the use of the singular shall be deemed to include the
plural (and vice versa), (b) the words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation,” (c) the word
“will” shall be construed to have the same meaning and effect as the word
“shall,” (d) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (e) any reference herein to any Person shall
be construed to include the Person’s successors and assigns, (f) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (g) all references herein to Clauses Parts shall be construed
to refer to Clauses and Parts of this Agreement, and references to this
Agreement include all Exhibits and Schedules hereto, (h) all references to a
number of days, unless otherwise specified, such number refers to calendar days,
(i) provisions that require that a Party or the Parties “agree,” “consent” or
“approve” or the like shall require that such agreement, consent or approval be
specific and in writing, whether by email, written agreement, letter, approved
minutes or otherwise (but excluding instant messaging), (j) references to any
specific law, rule or regulation, or article, section or other
Page | 30



--------------------------------------------------------------------------------



division thereof, shall be deemed to include the then-current amendments thereto
or any replacement or successor law, rule or regulation thereof, (k) the term
“or” shall be interpreted in the inclusive sense commonly associated with the
term “and/or,” (l) section headings are for convenient reference and shall not
affect the interpretation of this Agreement and (m) any monetary amounts in this
Agreement and in any Product Schedules are, unless otherwise indicated,
denominated in United States Dollars.
PART B: WAYS OF WORKING
19.AstraZeneca Expectations
19.1 Authorization: Service Provider recognizes AstraZeneca’s commitment to work
only with suppliers and service providers who embrace the standards of ethical
behavior consistent with AstraZeneca’s Expectations of Third Parties Handbook, a
copy of which can be found on www.astrazeneca.com or by clicking the “Resources”
tab on https://www.astrazeneca.com/sustainability.html, as amended from time to
time, and in particular those principles in the Section “Anti-Bribery and
Anti-Corruption” as amended from time to time.
19.2 Service Provider Conduct: Each party shall comply with all Applicable Laws
and Regulations in connection with its obligations under this Agreement
including applicable cGMP standards. Each Party (i) shall perform this Agreement
to ethical standards consistent with those set out in its respective Code of
Conduct (its “Ethical Standards”), (ii) will not take any action that will cause
the other Party to be in breach of any Applicable Laws and Regulations for the
prevention of fraud, bribery and corruption, racketeering, money laundering,
terrorism, including the US Foreign Corrupt Practices Act and the UK Bribery
Act, (iii) will not offer, pay, request or accept any bribe, inducement,
kickback or facilitation payment, and will not make or cause another to make any
offer or payment to any individual or entity for the purpose of influencing a
decision for the benefit of such Party, and (iv) will use reasonable efforts to
cause its Affiliates, suppliers and subcontractors performing services for such
Party or its Affiliates to operate their business in compliance with all
Applicable Laws and Regulations, as amended from time to time.
19.3 Improvement Plan: In the event a Party fails to meet or maintain its
Ethical Standards, the Parties will agree upon what measures should be taken by
such Party to improve such Party’s performance (the “Improvement Plan”). If the
Parties are unable to agree upon an Improvement Plan or the relevant Party does
not implement the Improvement Plan within an agreed reasonable timescale (not to
exceed [**] months), the other Party will be entitled to terminate this
Agreement with immediate effect and be relieved of any obligations under this
Agreement.
19.4 Trade Controls: Each Party represents, warrants and undertakes that it is
not on any applicable official national or international sanctioned party lists
and that performance of this Agreement will not violate applicable embargo
regulations. Each Party has the right, at such Party’s sole expense, to conduct
screening checks of the other
Page | 31



--------------------------------------------------------------------------------



Party, including verification of the other Party’s identity, including full
name, country location and address, against official national and international
sanctioned party lists and embargo regulations.
19.5 Export Controls. This Agreement is made subject to any restrictions under
the export control laws, rules and regulations concerning the export of
products, materials or technical information either from the United States of
America or to a foreign national within the United States of America (e.g., a
“deemed export” applying to transfers solely within the United States of
America) which may be imposed upon or related to Service Provider or AstraZeneca
from time to time by the government of the United States of America. AstraZeneca
shall be responsible for performing all activities and procedures as may be
necessary for the importation of the AstraZeneca Materials required to be
provided by AstraZeneca to Service Provider hereunder, and for any and all
exportation of Product. AstraZeneca shall be solely responsible for, and shall
pay, all associated duties, taxes and costs and shall comply with all applicable
import and export laws.
20.Product Security
20.1 Destruction of Waste: Service Provider shall destroy all Waste which is not
delivered to AstraZeneca so it cannot be used or enter the supply chain on
AstraZeneca and Service Provider mutually acceptable timelines, during and upon
termination or expiry of the Term. Such Waste shall be secured and reconciled by
Service Provider pending destruction. Service Provider shall keep a record of
destruction of any Waste and promptly issue certificates of destruction. The
records shall be kept for a period of at least [**] and made available to
AstraZeneca on request.
20.2 Standard Operating Procedures: Service Provider shall maintain standard
operating procedures and full records detailing production amounts and the
delivery of produced Product bulk drug substance to AstraZeneca to ensure that
the security of the supply chain is secured, maintained and controlled. Such
records and standard operating procedures relating to Product security shall be
kept for a period of at least [**] and made available to AstraZeneca on request.
20.3 Subcontractors: Service Provider shall include in all of its contracts with
its subcontractors involved in the manufacture, supply or handling (including,
to the extent any such Services are included in a Product Schedule, storage,
warehousing, distribution and transportation) of Product or AstraZeneca
Materials, provisions substantially identical to this Clause 20.
20.4 Security Measures: Service Provider will implement reasonable security
precautions to prevent any loss or theft of, or damage or unauthorized access to
the Product while in the control of Service Provider and shall ensure that
stocks of Product are kept separate from and clearly distinguished from other
stocks and supplies held by Service Provider.
Page | 32



--------------------------------------------------------------------------------



20.5 Suspect Samples: At the request of AstraZeneca, Service Provider shall
support AstraZeneca in the authentication of suspect samples, including batch
checks, responding to requests for information, for example to be sent to
AstraZeneca operations sites for use in authentication work, so as to enable
prompt authentication in accordance with AstraZeneca standards and strategy.
20.6 IT Security: In performing its obligations and exercising its rights under
this Agreement, each Party will ensure that it and each of its Affiliate(s)
performing or requiring Services hereunder will maintain administrative,
technical, and physical measures, controls, tools, systems, policies and
procedures which it deems to be appropriate for the protection of the other
Party’s Confidential Information and to prevent interference with its
obligations hereunder. Service Provider shall work with AstraZeneca in good
faith to mitigate the potential occurrence of any Security Incidents and any
risks related thereto or arising therefrom, in connection with the Services,
including working with key government agencies from the United States who may
provide cyber security services to AstraZeneca and AstraZeneca’s supply chain
partners, including Service Provider. Each Party will notify the other Party, in
writing, of any Security Incident affecting or which may affect any information
technology infrastructure and data and/or facilities owned, leased and/or used
by and/or provided for use by such Party or any Affiliate, which may affect the
delivery of the Services, without undue delay and in any event within [**] after
such Party becomes aware of such Security Incident. Such notification will be,
in the first instance, sent by e-mail to the following e-mail address: [**] and
immediately followed up by telephone to [**].
20.7 Security Breaches: Any diversion, theft, tampering, substitution or other
breach of the security of the Product (including suspicious returns), machinery,
other tools of production or product security information pertaining to this
Agreement or the relevant Product Schedule shall be reported to AstraZeneca
(copying the AstraZeneca [**]) within [**] of discovery of such incident.
Service Provider shall, at AstraZeneca’s cost and expense, provide all
reasonable assistance to AstraZeneca during any investigation that AstraZeneca
may initiate in relation to such incident.
21.Health, Safety and Environment
21.1 Service Provider will be solely responsible for implementing and
maintaining health and safety procedures for the performance of Services and for
the handling of any Waste used in or generated by the Services. Service
Provider, in consultation with AstraZeneca, will develop safety and handling
procedures for Product; provided, however, that AstraZeneca will have no
responsibility for Manufacturer’s health and safety program.
21.2 Incident Reporting: Service Provider shall as soon as it becomes aware
promptly report to AstraZeneca in writing any event or occurrence at the Service
Provider’s site where Services are being performed under a Product Schedule
which is reasonably likely to affect the provision of the Product or the
performance of this Agreement.
Page | 33



--------------------------------------------------------------------------------



22.FFDCA Requirements
Each Party represents, warrants and undertakes to the other Party that it: (a)
is not currently excluded, debarred, suspended or otherwise ineligible to
participate in U.S. federal healthcare programs or in federal procurement or
non-procurement programs pursuant to Section 306 of the FFDCA, and no debarment
is pending or no debarment proceedings have been initiated, (b) has not been
charged with or convicted of a criminal offense that falls within the scope of
42 U.S.C. §1320a 7(a), 1320a-7(b)(1)-(3) related to the provision of healthcare
items or services, but has not yet been excluded, debarred, suspended or
otherwise declared ineligible, (c) is not debarred or subject to debarment under
21 U.S.C. §335(a), and (d) is not otherwise subject to any restrictions or
sanctions by the FDA (an “Ineligible Person”). Each Party agrees to promptly
disclose in writing to the other Party if it becomes aware that it or any of its
employees or agents is or becomes an Ineligible Person, or if any action or
investigation is pending or, to the best of such Party’s knowledge, threatened,
relating thereto, at which point the other Party shall have the right to
terminate this Agreement for material breach pursuant to Clause 14.6.
23.Records and Inspections. Monitoring and Right to Audit.
23.1 Records: For purposes of this Agreement, “Records” will mean information
created, received or recorded in any format by Service Provider in the
performance of Service Provider’s obligations under this Agreement. Service
Provider will maintain and retain complete organized and accurate Records of all
equipment and sites used and services provided, including records of raw
materials, manufacture, testing, storage and delivery of the Product.
23.2 Protection Against Destruction. Service Provider will act consistently with
industry standards to ensure that Records are protected from destruction or
damage and are maintained within Service Provider’s control during the term of
the relevant Product Schedule for [**] thereafter, or for a longer period of
time as requested by AstraZeneca and agreed to by Service Provider and as
otherwise specified in the relevant QAA or this Agreement. AstraZeneca or its
authorized representatives, will be permitted to examine and obtain copies of
such Records at AstraZeneca’s expense.
23.3 Audit: During the Term, and for a period of [**] thereafter, upon
reasonable advance notice to Service Provider and on mutually agreed upon dates
and during normal business hours, during the term of this Agreement, AstraZeneca
shall have the right to perform, directly or, subject to a confidentiality
agreement through its representatives, one (1) general audit/inspection of the
facility(ies) used to perform Services hereunder per [**], and perform “for
cause” audit(s) of such facility(ies) in accordance with the terms of the QAA.
Such audits shall (i) be limited to a maximum of [**] AstraZeneca personnel or
representatives, (ii) not occur in areas of the facility(ies) when Service
Provider is conducting activities for other customers, and (iii) be a maximum of
[**] in duration per audit. All Product and/or Product manufacturing process
specific audits or inspections by Regulatory Authorities other than the FDA or
EMA associated with the territories/countries in which AstraZeneca has
marketing/sales responsibility must be agreed upon in
Page | 34



--------------------------------------------------------------------------------



advance by Service Provider, such agreement not to be unreasonably withheld,
conditioned or delayed, and any such agreed upon audits will be invoiced to
AstraZeneca in the amounts set forth in a Product Schedule. AstraZeneca shall be
solely responsible for all third party costs of all audits. Service Provider may
require all AstraZeneca personnel or representatives visiting or having access
to the facility(ies) to agree in writing to abide by all relevant Service
Provider standard policies, operating procedures, and security procedures as
established by Service Provider and communicated to AstraZeneca.
23.4 Audit Assistance: Service Provider shall provide or procure all cooperation
and assistance during normal working hours reasonably required by AstraZeneca
for the purposes of an audit. AstraZeneca shall procure that any auditor enters
into a confidentiality agreement with AstraZeneca substantially equivalent to
Clause 11 in all material respects. AstraZeneca shall instruct any auditor or
other Person given access in respect of an audit to cause the minimum amount of
disruption to the business of Service Provider, its Affiliates and
sub-contractors and to comply with relevant building and security regulations.
23.5 Audit Costs: The Parties shall bear their own costs of an audit or
rendering assistance under this Clause 23. Any report generated in connection
with any such audit conducted in relation to Clause 23.3 shall be the property
of Service Provider. However, to the extent relevant to the Services, Service
Provider agrees that AstraZeneca shall be entitled to review any such audit
report and all supporting documents in relation to the audit.
24.Change Procedure
24.1 Change Procedure: Service Provider shall only make changes to the Product
or in the manufacturing process, manufacturing facilities or sub-contractors or
materials used by Service Provider to manufacture the Product by following the
change control procedure as set out in the QAA.
24.2 Costs of Change: All costs for any change of Product (or manufacturing
process, manufacturing facilities or sub-contractors or materials) due to
continuous improvements or otherwise, shall be, unless otherwise agreed by the
Parties in the Change Order, allocated as follows:
24.2.1 Pursuant to Clause 3.2, when the changes are to the manufacturing process
or Product Specifications, AstraZeneca shall bear all of its costs;
24.2.2 when the changes are to the manufacturing facilities or Service
Provider’s subcontractors, Service Provider shall bear all of its costs; except
to the extent such changes are requested or required solely by AstraZeneca or
the Product, in which case AstraZeneca shall bear all of its costs; or
Page | 35



--------------------------------------------------------------------------------



24.2.3 where the changes are necessary to comply with a Change in Law which does
not apply generally to Service Provider’s business, AstraZeneca shall bear all
of the costs of such required changes, otherwise Service Provider shall bear
such costs.
PART C: DEFINITIONS
Definitions: In this Agreement

Accrued Amounts
has the meaning set out in Clause 14.7.
Additional Batches
has the meaning set out in Clause 1.3.2.
Additional Flowdown Terms
has the meaning set out in Clause 1.5.3.
Affiliatemeans, with respect to a Party, any Person that Controls, is Controlled
by or is under common Control with such Party from time to time.Affiliate
Product Schedule
means a Product Schedule entered into by Service Provider and AstraZeneca and
any Affiliate of AstraZeneca or Service Provider, as described in Clause 2.1.3.
Agreementhas the meaning set out in the preamble of this Agreement.Applicable
Laws and Regulationsmeans all national, supra-national, federal, state, local,
foreign or provincial laws, rules, directives, regulations, including case law,
as well any guidance, guidelines and requirements of any Regulatory Authorities,
including but not limited to export controls and economic sanctions, and any
industry codes of practice, in effect from time to time applicable to the
activities performed under this Agreement.Arbitration Notice
has the meaning set out in Clause 18.14.3(b).
Arbitrators
has the meaning set out in Clause 18.14.3(c).
AstraZenecahas the meaning set out in the preamble of this Agreement.AstraZeneca
Background Technology
has the meaning set out in Clause 4.2.
AstraZeneca Defective Materials
has the meaning set out in Clause 1.6.
AstraZeneca Flowdown Terms
has the meaning set out in Clause 1.5.1.
AstraZeneca Foreground Technology
has the meaning set out in Clause 4.3.1.
AstraZeneca Indemnitees
has the meaning set out in Clause 12.2.
AstraZeneca Informationmeans all data and information related to or comprised in
Intellectual Property as well as other proprietary or confidential information
in relation to AstraZeneca’s and its Affiliates’ general business operations,
technology and products, including the Product or their manufacture or
packaging, or trade secrets in each case which is owned or controlled by
AstraZeneca or its Affiliates and which AstraZeneca or its Affiliates are
entitled to disclose.AstraZeneca Materials
has the meaning set out in Clause 1.7.
AZ Initial Capacity Commitment Feemeans the price for the AZ Initial Period
Capacity, in the amount and on the payment terms set forth on Work Order
#5997-01.AZ Initial Period Capacitymeans up to [**] at the Bayview facility [**]
July 01, 2020 and September 30, 2020.BARDA Capacity Commitment Fees
has the meaning set out in Clause 1.3.4.
BARDA Initial Period Capacitymeans up to [**] at the Bayview facility [**] July
01, 2020 and December 31, 2020.Batchmeans a lot resulting from a single run of
Product produced by a single execution of the instructions specified in the
master batch record.Batch Exercise Notice
has the meaning set out in Clause 1.3.3.
Business Daymeans any Monday, Tuesday, Wednesday, Thursday or Friday that is not
a public holiday in England.Certificate of Analysismeans the certificate of
analysis to accompany all cGMP-manufactured Product delivered to AstraZeneca as
set out in the QAA.cGMPmeans those laws and regulations applicable to the
manufacture of medicinal products for human use, including current good
manufacturing practices as specified in the US Federal Food Drug and Cosmetic
Act at 21 CFR (Chapters 210, 211, 600 and 610), the Guide to Good Manufacturing
Practices for Medicinal Products as promulgated under European Directive
91/356/EEC and the good manufacturing practicing regulations of any other
territory to be agreed upon in the relevant Product Schedule.Change in Lawmeans
any change in any Applicable Laws and Regulations that: (i) impacts on the
Product, (ii) comes into force after the date that the relevant Product Schedule
came into effect, and (iii) was not known about, and could not reasonably have
been known about, before that date.Change Ordermeans a document generated by
Service Provider and agreed to by signature of both Parties that alters or
changes one or more aspects of the scope of Services performed by Service
Provider, the Specifications for a Product and/or price as designated within a
Product Schedule.CMCmeans the “Chemistry, Manufacturing and Controls” the FDA’s
term to describe the clause of the new drug application which details the
pharmaceutical development and the stability as well as the manufacturing
processes and the analytical controls used in the production of a drug substance
and a drug product, and/or equivalent Regulatory Authority requirements outside
the USA.Confidential Informationmeans all AstraZeneca Information and all
Service Provider Information, respectively, including the intention to enter
into a Product Schedule and related discussions, which information (including
all written, oral, visual or other information or data, reports, studies,
drawings, designs, specifications, analyses or other material recorded in
whatever form or medium) is disclosed to or obtained by one Party or any of its
Affiliates from the other Party or any of its Affiliates, either directly or
indirectly, or which the Party disclosing it indicates in writing at the time of
disclosure to, or receipt by, the recipient is to be considered confidential or
proprietary or which such recipient knows or ought reasonably to know is
information of a confidential or proprietary nature.Control
means: (i) to possess, directly or indirectly, the power to direct the
management or policies of a Person, whether through ownership of voting
securities or by contract relating to voting rights or corporate governance, or
(ii) to own, directly or indirectly, fifty percent (50%) or more of the
outstanding voting securities or other ownership interest of such Person, or
(iii) in the case of a partnership, control of the general partner, and
“Controls” and “Controlled” shall be construed accordingly.
Defect
has the meaning set out in Clause 6.2.
Delay
has the meaning set out in Clause 1.8.
Development Product Schedulemeans a schedule completed and entered into between
the Parties for the development of Product bulk drug substance, substantially in
the form of the first development product schedule entered into pursuant to this
Agreement.

Page | 36



--------------------------------------------------------------------------------




Dispute
has the meaning set out in Clause 18.14.3(a).
Documentsmeans reports, research notes, charts, graphs, comments, computations,
analyses, recordings, photographs, paper, notebooks, books, files, ledgers,
records, tapes, discs, diskettes, CD-ROM, computer programs and documents,
computer information storage means, samples of material other graphic or written
data and any other media on which Know-How can be stored.Effective Datehas the
meaning set out in the preamble of this Agreement.EMAmeans the European
Medicines Agency.Ethical Standards
has the meaning set out in Clause 19.2.
Extended Batches
has the meaning set out in Clause 1.3.3.
FDAmeans the USA Food and Drug Administration.FFDCAmeans the Federal Food, Drug,
and Cosmetic Act of the USA.Flowdown Termsmeans, collectively, the AstraZeneca
Flowdown Terms and the Service Provider Flowdown Terms.Force Majeuremeans any
failure of a Party to fulfil its obligations hereunder when such failure is due
to an act of God, emergency order of government or other circumstances beyond
its reasonable control, whether or not foreseeable, including but not limited to
facility shutdown, supplier delays or failures, equipment failure, fire, flood,
civil commotion, epidemic or pandemic, riot, war (declared and undeclared),
revolution, action by government including delays in obtaining governmental
approvals or embargoes.Foreground Technology
has the meaning set out in Clause 4.3.1.
GST
has the meaning set out in Clause 10.1.
GST Receiving Party
has the meaning set out in Clause 10.2.
GST Supplying Party
has the meaning set out in Clause 10.2.
HHS
has the meaning set out in Clause 1.5.1.
Improvementmeans any invention, improvement, discovery, extension of Know-How,
upgrading or modification and all other Intellectual Property rights (whether
patentable or not) arising in the performance of this Agreement made, generated,
developed or arising from, or related directly or indirectly to, the
Confidential Information. Improvements include any manufacturing processes, any
new indication, dosage forms, formulations or delivery systems.Improvement Plan
has the meaning set out in Clause 19.3.
Ineligible Person
has the meaning set out in Clause 22.
Initial Batches
has the meaning set out in Clause 1.3.1.
Initial Period Capacitiesmeans the AZ Initial Period Capacity and the BARDA
Initial Period Capacity.Insolvency Eventmeans that a Party: (i) suspends, or
threatens to suspend, payment of its debts or is unable to pay its debts as they
fall due, (ii) commences negotiations with all or any class of its creditors
with a view to rescheduling any of its debts, or makes a proposal for or enters
into any compromise or arrangement with its creditors, (iii) is the subject of a
petition, notice, resolution or order for its winding up, (iv) has an
administrator, administrative receiver or receiver appointed over it or its
assets or is the subject of any formal step taken as part of the process of
making such an appointment, (v) has assets that a creditor or encumbrancer has
attached or taken possession of, or in respect of which a distress, execution,
sequestration or other such process is levied or enforced on or sued against, or
(vi) is subject to any similar event or proceeding in any
jurisdiction.Intellectual Propertymeans Know-How, Patent Rights, trademarks,
service marks, trade names, design rights, copyright (including rights in
computer software) and any similar or equivalent rights or property or forms of
protection in any part of the world, whether registered or not, together with
the right to apply for the registration of any such rights.Know-Howmeans
technical information, data and other information which is not in the public
domain including: (i) information comprising or relating to concepts,
discoveries, data, designs, formulae, ideas, inventions, methods, models,
assays, research plans, procedures, designs for experiments and tests and
results of experimentation and testing (including results of research or
development), processes (including manufacturing processes, specifications and
techniques), laboratory records, chemical, pharmacological, toxicological,
clinical, analytical and quality control data, trial data, case report forms,
data analyses, reports, manufacturing data or summaries, (ii) practices and
instructions of, and scientific, analytical and technical data and studies for,
synthesis, manufacturing, pharmaceutical processing, formulation, packaging,
labelling, storage and transportation, and (iii) non-clinical and clinical data
and studies. Know-How includes Documents containing Know-How. The fact that an
item is known to the public shall not be taken to exclude the possibility that a
compilation including the item, and/or a development relating to the item, is
not known to the public. Know-How includes any rights including trade secrets,
copyright, database or design rights protecting such Know-How.[**] Cells
has the meaning set out in Clause 1.5.4.
[**] Cell Licence Requirements
has the meaning set out in Clause 1.5.4.
Lossesmeans any and all liabilities, claims, demands, causes of action, damages,
loss, costs and expenses, including interest, penalties, reasonable professional
fees and reasonable lawyers’ fees on a solicitor client basis together with
disbursements.Manufacturing Product Schedulemeans a schedule completed and
entered into between the Parties under which Service Provider would manufacture
commercial Batches of Product bulk drug substance, substantially in the form of
the first Product Schedule entered into pursuant to this Agreement but for
services including for the manufacture of commercial Batches.MHRAmeans the
Medicines and Healthcare Products Regulatory Agency.Option Deadline
has the meaning set out in Clause 1.3.2.
Parties
means AstraZeneca and Service Provider, and “Party” means either of AstraZeneca
or Service Provider.
Patent Rightsmean patent applications and patents (including but not limited to
inventions, utility models and industrial designs), inventors’ and authors’
certificates, improvement patents, and patents of addition and administrative
protection (such as pipeline protection) and all foreign counterparts of them in
any and all countries, and including any divisional applications and patents,
re-filings, renewals, continuations, continuations-in-part, extensions
(including patent term extensions), reissues, re-examinations, substitutions,
confirmations, registrations, revalidation, importation and additions, and any
equivalents in any and all countries, as well as any supplementary protection
certificates and equivalent protection rights in respect of any of them in any
and all countries.Personmeans an individual, sole proprietorship, partnership,
limited partnership, limited liability partnership, corporation, limited
liability company, business trust, joint stock company, trust, incorporated
association, joint venture or similar entity or organization, including a
Regulatory Authority.PPQ
has the meaning set out in Clause 1.10.
Pricemeans the amount payable from time to time for Services, as determined in
accordance with the terms of this Agreement and the relevant Product
Schedule.Producthas the meaning set out in the Background of this
Agreement.Product Schedulemeans a Development Product Schedule, a Manufacturing
Product Schedule or a Tech Transfer Product Schedule.Product Schedule #5997-02
has the meaning set out in Clause 1.2.4.
Purchase Ordermeans a document issued and signed by AstraZeneca or an Affiliate
of AstraZeneca, ordering a specified Batch or number of Batches of Product or
other Services, from Service Provider according to the provisions of this
Agreement. Each Purchase Order for the manufacture of Batches must include (a) a
reference to this Agreement, (b) the number of Batches ordered, and (c) the
agreed upon price for such order as set forth in the applicable Product
Schedule. If any terms or requirements are included in the Purchase Order that
are in addition to or in conflict with the terms of this Agreement, such
additional or conflicting terms are of no force and effect and are superseded by
the terms and requirements of this Agreement.QAAmeans the Quality Assurance
Agreement entered into by the Parties and/or their Affiliates from time to
time.Records
has the meaning set out in Clause 23.1.
Regulatory Authoritymeans FDA, MHRA and EMA or any court or government body,
whether national, supra-national, federal, state, local, foreign or provincial,
including any political subdivision, including any department, commission,
board, bureau, agency or other regulatory or administrative governmental
authority or instrumentality, and further including any quasi-governmental
person or entity exercising the functions of any of these.

Page | 37



--------------------------------------------------------------------------------




Release Datemeans the date on which: (a) Service Provider’s Batch record, (b)
the Certificate of Analysis; and (c) Service Provider’s deviation/investigation
report(s) have been signed by Service Provider and submitted to AstraZeneca.RFP
has the meaning set out in Clause 11.3.2.
Security Incidentmeans any incident in which a Party discovers or reasonably
suspects that a Person has, without authorization, accessed any information
technology infrastructure, data and/or facilities owned, leased and/or of, used
by and/or provided for use by such Party or any Affiliate performing Services,
which may affect the delivery of the Services.Service Provider Background
Technology
has the meaning set out in Clause 4.1.
Service Provider Foreground Technology
has the meaning set out in Clause 4.3.1.
Services
has the meaning set out in Clause 3.1.
SHEmeans safety, health and environmental.Service Providerhas the meaning set
out in the preamble of this Agreement.Service Provider Flowdown Terms
has the meaning set out in Clause 1.5.2.
Service Provider Indemnitees
has the meaning set out in Clause 12.1.
Service Provider
Information
means all data and information related to or comprised in Intellectual Property,
as well as other proprietary or confidential information in relation to Service
Provider’s general business operations and manufacturing processes and trade
secrets, which is owned or controlled by Service Provider or its Affiliates and
which Service Provider or its Affiliates are entitled to disclose.Short Form
Agreementhas the meaning set out in the Background of this
Agreement.Specifications
has the meaning set out in Clause 1.10.
Subsequent Period Capacitymeans up to [**] batches of drug substance at the
Bayview facility in Area [**] assuming a cadence of [**] batches per reactor per
month during the period between [**] and [**].Task Ordermeans that certain task
order #75A50120F33007 issued pursuant to that certain prime agreement (Contract
#HHS010020120000) between Service Provider and the United States Government.Tax
Authority
has the meaning set out in Clause 10.1.
Tax Deduction
has the meaning set out in Clause 10.4.
Tax Invoice
has the meaning set out in Clause 10.2.
Taxes or Tax
has the meaning set out in Clause 10.1.
Tech Transfer Product ScheduleMeans a schedule completed and entered into
between the Parties for the Services to be performed by Services Provider
associated with a transfer of technology to an alternative service provider.Term
has the meaning set out in Clause 14.1.
Third Partymeans any party other than AstraZeneca, Service Provider or their
respective Affiliates.United States Governmentmeans Biomedical Advanced Research
and Development Authority, part of the Office of the Assistant Secretary for
Preparedness and Response at the U.S. Department of Health & Human
Services.Wastemeans waste material from Service Provider’s manufacture, supply
or handling of the Product bulk drug substance, including damaged or defective
bulk drug substance and Product bulk drug substance not conforming to
Specification
Work Order #5997-
01
has the meaning set out in the Background of this Agreement.



Page | 38




--------------------------------------------------------------------------------



PART D1: ASTRAZENECA FLOWDOWN TERMS




Page | 39




--------------------------------------------------------------------------------



PART D2: SERVICE PROVIDER FLOWDOWN TERMS




Page | 40




--------------------------------------------------------------------------------



PART E: USE OF [**] CELL LINE
Pursuant to Clause 1.5.4 of this Agreement, Service Provider agrees to comply
with the terms and conditions set forth in this Part E of this Agreement in
respect of its use of the [**] Cells.
1.    Use of [**] Cells. Service Provider agrees that:
1.1    it shall only use [**] Cells in the course of performing its obligations
under this Agreement;
1.2    it shall not transfer [**] Cells to, or use [**] Cells on behalf of, any
Third Parties other than Permitted Subcontractors; and
1.3    it shall not use [**] Cells for its own benefit other than in the course
of performing its obligations under this Agreement.
2.    Termination of Service Provider’s Rights to Use [**] Cells. If Service
Provider uses [**] Cells other than as permitted under this Part E, AstraZeneca
may terminate Service Provider’s right to use [**] Cells upon [**] written
notice, unless Service Provider cures the non-compliant activities and provides
clear written evidence of such cure to AstraZeneca.
3.    Consequences of Termination. Following any termination of Service
Provider’s rights to use [**] Cells pursuant to paragraph 2, or following expiry
or termination of this Agreement, Service Provider will return to AstraZeneca or
destroy all [**] Cells in its possession within [**] of and will certify such
return or destruction in writing to AstraZeneca.
4.    Compliance with Laws. Service Provider shall comply with all Applicable
Laws and Regulations and cGMP in connection with its performance of Services
involving the use of [**] Cells.
Page | 41

